Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 1 of 56 PageID #: 3056




Marcia Lowry (admitted pro hac vice)
mlowry@abetterchildhood.org
Allison Mahoney (admitted pro hac vice)
amahoney@abetterchildhood.org
Dawn Post (admitted pro hac vice)
dpost@abetterchildhood.org
Valerie McLaughlin (admitted pro hac vice)
vmclaughlin@abetterchildhood.org
Tavi Unger (admitted pro hac vice)
tunger@abetterchildhood.org
A Better Childhood
355 Lexington Avenue, Floor 16
New York, NY 10017
Tel.: (646) 795-4456
Richard W. Walters, WVSB #6809
rwalters@shafferlaw.net
J. Alexander Meade, WVSB #13021
ameade@shafferlaw.net
Brian L. Ooten, WVSB #9358
booten@shafferlaw.net
Shaffer & Shaffer, PLLC
2116 Kanawha Boulevard, East
Post Office Box 3973
Charleston, WV 25339
Tel.: (304) 344-8716
Lori Waller, WVSB #11303
lwaller@drofwv.org
Disability Rights of West Virginia
1207 Quarrier Street, Suite 400
Charleston, WV 25301
Tel: (304) 346-0847

                        UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF WEST VIRGINIA
                            HUNTINGTON DIVISION

Jonathan R., minor, by Next Friend, Sarah      )
DIXON, et al.,                                 )
                                               )
                            Plaintiffs,        )   Class Action
                                               )   3:19-cv-00710
v.                                             )
Jim JUSTICE, in his official capacity as the   )
Governor of West Virginia, et al.,             )
                                               )
                            Defendants.        )
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 2 of 56 PageID #: 3057

Expert Report of Nisha Sachdev


I, Nisha Sachdev, declare under penalty of perjury that the following is true and correct:

    1. I have been retained by the Plaintiffs as an expert in this matter.

    2. If called as a witness, I would offer testimony as those matters set forth in my report, which

is attached to this declaration. My report contains a complete statement of my opinions in this case

and the basis and reasons for them; the facts or data I considered in forming them; my

qualifications, including a list of all publications I authored in the last ten years; a list of all other

cases in which, during the last four years, I testified an expert at a trial or by deposition; and a

statement of the compensation I am being paid for my work in this case.




Executed on: August 11, 2020                    _____________________________

                                                Nisha Sachdev




                                                    1
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 3 of 56 PageID #: 3058

Expert Report of Nisha Sachdev


I.      Introduction and Summary of Opinions

        I was retained by counsel for the Plaintiffs in the matter of Jonathan R., et al., v. Jim Justice,

et al., to provide expert opinions regarding the provision of physical, intellectual, cognitive, and

mental health services to children with disabilities in the legal custody of West Virginia’s

Department of Health and Human Resources (“DHHR”), the state agency and included bureaus

responsible for the care of these children. In reaching my opinions, I reviewed approximately 207

documents, including DHHR policies and procedures, data and audit reports, and internal and

external reviews such as federal monitoring reports. I also referred to professional research

provided by the American Academy of Pediatrics, Annie E. Casey Foundation, and the Child

Welfare League of America. This Report summarizes my findings and opinions regarding

DHHR’s provision of services to foster children with disabilities.

        The United States Constitution and federal laws mandate that child welfare systems

provide quality supports and services to children in their care who have or will have physical,

intellectual, cognitive, or mental health disabilities.1 This includes ensuring children in foster care

receive adequate and timely screenings, assessments, and treatment; quality services, supports and

placements in the least restrictive environment; and programs, services, and activities that meet

the specific individualized and unique needs and potentials of these children.2

        Drawing upon my own expertise, and after conducting the aforementioned research, it is

my opinion that DHHR violates reasonable professional standards in its provision of care and




1
  See, e.g., Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12131(s).; Section 504 of the Rehabilitation Act
(“RA”), 29 U.S.C. §794.
2
  U.S. Department of Health and Human Services (DHHS) & U.S. Department of Justice (DOJ), Protecting the Rights
of Parents and Prospective Parents with Disabilities: Technical Assistance for State and Local Child Welfare Agencies
and Courts under Title II of the Americans with Disabilities Act and Section 504 of the Rehabilitation Act, available
at https://www.hhs.gov/sites/default/files/disability.pdf (last visited June 4, 2020).
                                                         2
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 4 of 56 PageID #: 3059

Expert Report of Nisha Sachdev


services to West Virginia foster children with disabilities. As a result, DHHR fails to meet the

needs of children with disabilities who are in the state’s custody, putting them at substantial risk

of harm beyond the trauma they have already experienced.

II.    Relevant Professional Background and Expertise

       As a Child and Adolescent Psychologist (PsyD) and Public Health Practitioner (DrPH)

matriculating from the George Washington University, I have studied best practices and

implemented clinical services focusing on social, emotional, intellectual, and physical health

behavior of vulnerable children, youth and families. During my tenure, I have not only developed

and evaluated programs and strengthened the capacity of youth serving agencies, but also provided

clinical care to court-involved youth, including youth with disabilities.

       For the past seventeen years, I have guided families, schools, community-based

organizations, and local and national governmental agencies, in building their capacity to support

children’s social, emotional, and behavioral development. This includes assessing the capacity of

providers and organizations and providing technical assistance to case managers, administrators,

clinicians, and teachers to ensure quality social, behavioral, and mental health services were

provided to the children and families they serve. This work aimed to connect, design, and culturally

adapt evidence-based practices to meet individualized child, family, and community needs.

       In addition, I have provided independent consultation for public and private mental health

service providers, local and global health and education agencies, and foundations supporting

programming, specifically in the areas of designing and delivering quality mental health services

and supports. I have provided consultation to agency personnel from other cities and countries

(Washington, DC; Buffalo, NY; and Trinidad and Tobago) to develop comprehensive, sustainable

systems that address children with social, emotional, behavioral, and mental health needs. Further,

                                                 3
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 5 of 56 PageID #: 3060

Expert Report of Nisha Sachdev


I have provided thought-leadership and advising; created cross-sector collaborations to ensure

efficient use of public and private resources; informed policy needs; developed behavioral health

needs assessments; and developed resources and materials in support of implementing quality

school- and community-level behavioral health approaches.

         I serve on the Board of Children, Youth, and Families for the National Academies of

Sciences, Engineering, and Medicine. I am also a Stakeholder Advisory Board Member for the

Patient-Centered Outcomes Research Institute, and an expert committee member for the National

School Mental Health Working Group led by U.S. Department of Health and Human Services

Substance Abuse and Mental Health Services Administration, Health Resources and Services

Administration, and the National Center for School Mental Health. In these roles I guide local,

state, and national research, policy, and practices to ensure quality and equitable services, supports,

and programs for vulnerable children and families.

III.     Compensation

         I am being compensated at a rate of $150 per hour for my work on this matter.

IV.      Testimony

         I have not testified as an expert at trial or deposition in any matter during the previous four

years.

V.       Publications

         My curriculum vitae, which is attached to this report, includes a list of all my publications

in the last ten years.

VI.      Methodology

         The expert opinions in this report are based on my more than fifteen years of experience in

clinically treating youth as well as designing, developing, implementing, managing and monitoring

                                                   4
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 6 of 56 PageID #: 3061

Expert Report of Nisha Sachdev


school-based and community-based services and supports for youth involved with the child

welfare, behavioral health, and/or juvenile justice systems. I reviewed documents the attorneys for

the Plaintiffs provided me, including policies, data, and reports produced by the Defendants. I also

consulted professional literature in the field. This report is rendered at a point at which Plaintiffs

have not completed discovery, and is submitted in support of Plaintiffs’ motion for class action

status. However, the information I do have makes it highly likely that my conclusions are correct.

A complete list of my considered materials is contained in Appendix A.

VII.   Summary of Opinion

       It is my opinion, based on the information that I have reviewed, that DHHR has not

effectively implemented their programs, policies, procedures, and practices to afford children with

disabilities in their care with fair and equal access to services and supports. The state has also

consistently failed this population by not only violating reasonable professional standards but also

failing to adhere to legal mandates per Section 504 of the Rehabilitation Act of 1973 (“RA”) and

Title II of the Americans with Disabilities Act of 1990 (“ADA”). Specifically, DHHR fails to

provide the necessary and appropriate services and treatment to children in its care who have or

will have physical, intellectual, developmental, cognitive, or mental health disabilities in the

following ways:

       (1)     DHHR fails to provide adequate assessments, case planning, and case management

               to ensure children with disabilities are receiving the appropriate supports, services,

               and accommodations to meet their needs;

       (2)     DHHR fails to provide access to an adequate array of community-based services,

               programs, and activities that are readily accessible to and usable by children with

               disabilities; and

                                                  5
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 7 of 56 PageID #: 3062

Expert Report of Nisha Sachdev


         (3)      DHHR has failed to ensure availability of and placements in the most integrated,

                  least restrictive setting appropriate to the needs, safety, and well-being of children

                  with disabilities, and instead unnecessarily relies on institutional settings.

         These failures create a substantial risk of harm to the health and well-being of foster

children with disabilities.

         A.       West Virginia’s Foster Children with Disabilities

         As of December 2019, approximately 7,000 children were in foster care3 in West Virginia.4

Data from the Child Welfare Outcomes, an annual report to Congress published by the U.S.

Department of Health and Human Services (“DHHS”), shows that in Fiscal Year 2017, 64.7% of

the total child victims in West Virginia experienced emotional abuse, 41.5% percent experienced

neglect, and 80.9% experienced physical abuse.5 These adverse childhood experiences6 can

negatively impact education and health outcomes and are linked to chronic health problems,

mental illness, substance misuse in adulthood and put children at risk of suffering developmental

delays, cognitive difficulties, and long-term behavioral and emotional disabilities.7 It is therefore

not surprising that studies suggest that at least one-third, and up to 80% of youth in foster care,




3
  Foster care refers to a comprehensive, complex array of services for children who, for any number of reasons, cannot
live with their families; see D001303, DHHR, West Virginia Foster Care Policy, 2019, Provision 1.1.
4
         DHHR,           Legislative      Foster      Care         Placements         Report,      available        at
https://WVWVDHHR.wv.gov/bcf/Reports/Documents/2020%20January%20Legislative%20Foster%20Care%20Re
port.pdf (last visited June 4, 2020).
5
  DHHS, Administration for Children and Families (ACF), Child Welfare Outcomes State Data Review, available at
https://cwoutcomes.acf.hhs.gov/cwodatasite/pdf/west%20virginia.html (last visited June 4, 2020).
6
  Adverse childhood experiences, or ACEs, are potentially traumatic events that occur in childhood (0-17 years)
including experiencing violence, abuse, or neglect. See Centers for Disease Control and Prevention, Preventing
Adverse                      Childhood                  Experiences,                     available                  at
https://www.cdc.gov/violenceprevention/childabuseandneglect/aces/fastfact.html (last visited June 4, 2020).
7
  European Child & Adolescent Psychiatry, The Role of Adverse Childhood Experiences and Mental Health Care Use
In      Psychology        Dysfunction     of     Male     Multi-Problem        Young       Adults,    available     at
https://link.springer.com/article/10.1007/s00787-018-1263-4 (last visited June 4, 2020).
                                                          6
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 8 of 56 PageID #: 3063

Expert Report of Nisha Sachdev


suffer from moderate to severe disabilities ranging from developmental delays to mental health

problems, including socio-emotional, behavioral, and psychiatric issues warranting treatment.8

        Children’s early experiences, including episodes in foster care, play a critical role in their

development. In Fiscal Year 2017, 16.4% of children in West Virginia’s foster care were age one

or younger, 29.4% age three or younger, and 40.4% age five or younger.9 As early years mark a

time period that is integral for brain development (with brains developing at the fastest rate

between birth and three years and by age five a child’s brain is 90% developed), during which

children develop a sense of attachment and security and the ability to respond to stress and trauma,

these young children are at higher risk for serious physical health, mental and behavioral health,

or developmental problems.10 In addition, children at a young age, especially infants, are extremely

vulnerable as their livelihood is completely dependent upon their caregivers.11

        Foster care can also significantly impact the well-being and development of older youth.

In West Virginia in Fiscal Year 2017, 31.9% of children in foster care were twelve to seventeen

years old, a critical period of identity development, social growth, and further brain development.12




8
  American Academy of Pediatrics (AAP), Health Care Issues for Children and Adolescents in Foster Care and Kinship
Care, available at https://pediatrics.aappublications.org/content/136/4/e1142 (last visited June 4, 2020).; American
Journal of Public Health, Mental Health Services for Youths in Foster Care and Disabled Youths, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1446701/ (last visited June 4, 2020).; Center for Health Care
Strategies, Inc., Children in the Child Welfare System: Physical and Behavioral Health Needs, available at
http://www.chcs.org/media/Physical_and_Behavioral_Health_Needs.pdf (last visited June 4, 2020).
9
   DHHS ACF, Child Welfare Outcomes State Data Review, available at https://cwoutcomes.acf.hhs.gov/
cwodatasite/pdf/west%20virginia.html (last visited June 4, 2020).
10
   AAP, Developmental Issues for Young Children in Foster Care, available at https://pediatrics.aappublications.org/
content/pediatrics/106/5/1145.full.pdf (last visited June 4, 2020).; Neuropsychology Review, Early Brain
Development in Preschool Years, available at https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3511633/ (last visited
June 4, 2020).
11
   AAP, Developmental Issues for Young Children in Foster Care, available at https://pediatrics.aappublications.org/
content/pediatrics/106/5/1145.full.pdf (last visited June 4, 2020).
12
    DHHS ACF, Child Welfare Outcomes State Data Review, available at https://cwoutcomes.acf.hhs.gov/
cwodatasite/pdf/west%20virginia.html (last visited June 4, 2020).; Child Trends, Older Youth in Foster Care Need
Support to Make a Successful Transition into Adulthood, available at https://www.childtrends.org/older-youth-in-
foster-care-need-support-to-make-a-successful-transition-to-adulthood (last visited June 4, 2020).
                                                         7
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 9 of 56 PageID #: 3064

Expert Report of Nisha Sachdev


These children are also at elevated risk of negative outcomes. According to Child Trends, a

national child and youth research organization, normal adolescent development involves increased

risk-taking and self-discovery, and a lack of stable and supportive attachments that foster youth

experience, may make it harder for them to successfully transition into adulthood.13

        Research shows that providing appropriate prevention and treatment services for children

with disabilities can help lessen these negative long-term effects.14 This includes providing an

effective system of care for children with disabilities with accessibility for early assessment,

diagnosis and treatment; a qualified workforce; a continuum of services; and services and

placements in the least restrictive, community-based setting.15 As needs and challenges faced by

children with disabilities vary depending on the nature of the disability and the child’s age, efforts

must be individualized, instead of taking a “one size fits all approach.”16

        B.       Federal and State Requirements

                 i.       ADA and RA

        The ADA and RA protect children with disabilities from unlawful discrimination in the

administration of child welfare programs, activities, and services.17 Both of these mandates require


13
   Child Trends, Older Youth in Foster Care Need Support to Make a Successful Transition into Adulthood, available
at https://www.childtrends.org/older-youth-in-foster-care-need-support-to-make-a-successful-transition-to-adulthood
(last visited June 4, 2020).
14
    Annie E. Casey Foundation (AECF), Improving Conditions for Children with Special Needs, available at
https://www.aecf.org/m/resourcedoc/RIKC-ImprovingOutcomesforChildrenwithSpecialNeeds-2003.pdf (last visited
June 4, 2020).
15
   AECF, Improving Conditions for Children with Special Needs, available at https://www.aecf.org/m/resourcedoc
/RIKC-ImprovingOutcomesforChildrenwithSpecialNeeds-2003.pdf (last visited June 4, 2020).
16
   AECF, Improving Conditions for Children with Special Needs, available at https://www.aecf.org/m/resourcedoc
/RIKC-ImprovingOutcomesforChildrenwithSpecialNeeds-2003.pdf (last visited June 4, 2020).; The National
Resource Center for Diligent Recruitment, Assessing the Needs of Children and Youth in Adoption, Foster Care, and
Kinship Care and Their Families, available at http://www.nrcdr.org/_assets/files/NRCDR-org/support-matters-
chapter-2.pdf (last visited June 4, 2020).; National Association of School Psychologists, Foster Care for Children,
available at http://fostercarechildren.pbworks.com/w/file/fetch/63728545/Foster%20Care%20for%20Children-
%20Information%20for%20Teachers.pdf (last visited June 4, 2020).
17
   According to the DHHS & DOJ, both ADA and Section 504 define an individual with a disability as a person who
has a physical or mental impairment that substantially limits one or more major life activities, a person who has a
                                                        8
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 10 of 56 PageID #: 3065

Expert Report of Nisha Sachdev


states to provide adequate care for children with disabilities who are in their custody and make

child welfare agencies responsible for the programs and activities of private and non-profit

agencies that provide services to children and families on behalf of the state or municipality.18

Ultimately, these mandates require that child welfare systems such as DHHR modify their policies,

practices, or procedures to avoid discrimination of individuals with disabilities unless the

modification would fundamentally alter the nature of their services, programs, or activities.19 In

addition, they require child welfare agencies to provide children with disabilities with full and

equal access to meaningful and usable programs, services, and activities, including, but not limited

to, investigations into allegations of child abuse and neglect, assessments, case and service

planning, provision of in-home and out-of-home services, and foster care placement.20

                  ii.      West Virginia’s Laws and Policies

         DHHR and its Bureau for Children and Families (“BCF”) are responsible for the

administration of services, supports, and placements to children in legal custody of the state of

West Virginia in a manner consistent with each child’s best interests.21 The mission of BCF is to


history or record of such an impairment, or a person who is perceived by others as having such an impairment. See
DHHS & DOJ, Protecting the Rights of Parents and Prospective Parents with Disabilities: Technical Assistance for
State and Local Child Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act, available at https://www.hhs.gov/sites/default/files/disability.pdf (last visited June 4,
2020).
18
   DHHS & DOJ, Protecting the Rights of Parents and Prospective Parents with Disabilities: Technical Assistance for
State and Local Child Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act, available at https://www.hhs.gov/sites/default/files/disability.pdf (last visited June 4,
2020).
19
   DHHS & DOJ, Protecting the Rights of Parents and Prospective Parents with Disabilities: Technical Assistance for
State and Local Child Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act, available at https://www.hhs.gov/sites/default/files/disability.pdf (last visited June 4,
2020).
20
   DHHS & DOJ, Protecting the Rights of Parents and Prospective Parents with Disabilities: Technical Assistance for
State and Local Child Welfare Agencies and Courts under Title II of the Americans with Disabilities Act and Section
504 of the Rehabilitation Act, available at https://www.hhs.gov/sites/default/files/disability.pdf (last visited June 4,
2020).
21
   West Virginia Code §49-2-101.; West Virginia Department of Education, West Virginia Students with Disabilities
in Out-of-State Facilities Report FY17, available at https://wvde.us/wp-content/uploads/2019/01/FY2017
outofstate_facilitiesrep.pdf (last visited June 4, 2020).
                                                           9
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 11 of 56 PageID #: 3066

Expert Report of Nisha Sachdev


provide, “an accessible, integrated, comprehensive quality service system for West Virginia’s

children, families, and adults to help them achieve maximum potential and improve their quality

of life.”22

        Chapter 49 of the West Virginia Code indicates that for all children in the state’s care,

including children with disabilities, the child welfare system must “[s]erve the mental and physical

welfare” of the children and “[p]rovide community-based services in the least restrictive settings

that are consistent with the needs and potentials of [each] child and his or her family”, among other

things.23 As the agency administering the state’s child welfare system, DHHR has the authority to

secure suitable placements with persons or facilities having the appropriate qualifications and

services to ensure the mental and physical well-being of children.24 DHHR has many written

policies, manuals, and reports, that provide a framework for doing this.

        For example, West Virginia’s 2019 Foster Care Policy establishes an underlying

philosophy for state practice that ensures compliance with federal law. According to the policy,

DHHR shall make reasonable modifications in their program policies, practices, or procedures

when the modifications are necessary to avoid discrimination based on disability. This includes

conducting individualized assessments of qualified individuals with disabilities before making

decisions and considering, on a case-by-case basis, individual requests for reasonable

modifications.25 In addition, DHHR’s 2018 Child Protective Services Policy and 2019 Foster Care

Policy indicate the need to continually assess the behavioral, mental, social and physical needs of

a child in case planning and placement review and selection. They also communicate the need to


22
   See DHHR, BCF’s Mission, Vision, and Values Statements, available at https://WVWVDHHR.wv.gov/bcf/About
%20Us/Pages/default.aspx (last visited June 4, 2020).
23
   West Virginia Code § 49-1-105.
24
   D001010, -021-025.
25
   D001010, -221-222; D001299, -538.
                                                   10
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 12 of 56 PageID #: 3067

Expert Report of Nisha Sachdev


gather, discuss and include a child’s needs, strengths, talents, disabilities, special needs, behaviors

and weaknesses when planning and making placement decisions.26

         Despite these policies, DHHR and BCF have failed to implement, modify when necessary,

and in some cases develop necessary policies, practices, and procedures to afford children with

disabilities fair and equal treatment.

                  iii.      Federal and Internal Quality Reviews Reveal West Virginia’s Failure
                            to Provide the Appropriate Supports and Services to Meet the Needs of
                            Children with Disabilities.

         The Children’s Bureau, part of the Office of the Administration for Children and Families

at the DHHS, conducts Child and Family Services Reviews (“CFSRs”). CFSRs are periodic

reviews of state child welfare systems to help states identify strengths and areas needing

improvement in their child welfare practices and programs as well as institute systemic changes

that will improve child and family outcomes.27 Specifically CFSRs (1) measure states’ conformity

with federal child welfare requirements; (2) determine what is happening to children and families

as they are engaged in state child welfare services; and (3) assist states in helping children and

families achieve positive outcomes.28 The reviews guide the states’ Child and Family Services

Plan (“CFSP”)29 for the upcoming years. In addition, if a state is not in substantial conformity with

a CFSR review category, it must develop a Program Improvement Plan (“PIP”) describing the

actions it will take to achieve conformity.




26
   D000924, -942-943, -967.
27
   D003776, -778.
28
   See DHHS, ACF, Child and Family Services Review (CFSR), available at http://www.acf.hhs.gov/cb/monitoring/
child-family-services-reviews (last visited June 4, 2020).
29
   CFSP is the strategic plan that sets forth a state’s or tribe’s vision and goals to strengthen its child welfare system
and outlines initiatives and activities they will carry out over the next five years to administer and integrate programs
and services to promote the safety, permanency, and well-being of children and families. See DHHS, ACF, CFSP,
available at https://www.acf.hhs.gov/cb/programs/state-tribal-cfsp (last visited June 4, 2020).
                                                           11
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 13 of 56 PageID #: 3068

Expert Report of Nisha Sachdev


        The findings of West Virginia’s past three CFSRs (conducted in 2002, 2008, and 2017)

indicate that the state did not achieve substantial conformity with any of the seven safety,

permanency30, and well-being outcomes. Of specific interest to children with disabilities, the most

recent CFSR findings shows that of the cases reviewed, DHHR:

        •    Made concerted efforts to assess the needs of children, parents, and foster parents to

             identify the services necessary to achieve case goals and adequately address the issues

             relevant to the agency’s involvement with the family and provide the appropriate

             services only 35% of the time;31

        •    Ensured that that children had received adequate services to meet their physical needs

             only 75% of the time;32

        •    Ensured that children had received adequate services to meet their mental/behavioral

             needs only 59% of the time; and

        •    Ensured children receive appropriate services to meet their educational needs only 73%

             of the time.33

        In addition, West Virginia received a rating of “Needing Improvement” in ensuring that:

        •    Each child has a written case plan that is developed jointly with the child’s parent(s)

             and includes the required provisions;34

        •    Ongoing training is provided for staff that addresses the skills and knowledge base

             needed to carry out their duties about the services included in the CFSP; and35


30
   Per West Virginia Code §49-4-608 Permanency options include: return to the parent; adoption; legal guardianship;
permanent placement with a fit and willing relative; and another planned permanent living arrangement.
31
   D003776, -778.
32
   D003776, -791.
33
   D003776, -790.
34
   D003776, -793.
35
   D003776, -798.
                                                        12
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 14 of 56 PageID #: 3069

Expert Report of Nisha Sachdev


         •   The following array of services are accessible in all political jurisdictions and can be

             can be individualized to meet the unique needs of children and families: (1) services

             that assess the strengths and needs of children and families and determine other service

             needs, (2) services that address the needs of families in addition to individual children

             in order to create a safe home environment, (3) services that enable children to remain

             safely with their parents when reasonable, and (4) services that help children in foster

             and adoptive placements achieve permanency.36

         Additionally, DHHR’s Division of Planning and Quality Improvement conducts district-

level reviews modeled on the federal CFSR process in all jurisdictions throughout the state.

Findings from these reviews share similar results to the federal CFSRs over the past decade. Based

on the most recent data and findings, it was indicated that in Fiscal Year 2018 only 60.7% of

children had received adequate services to meet their mental and behavioral health needs.37 Also,

only 76.5% of children received appropriate services to meet their educational needs.38 Lastly, it

was found that DHHR lacked the ability to assess the needs of children, parents and foster parents

and to identify the services necessary to achieve case goals and adequately address the issues

relevant to the agency’s involvement with the family in 55% of the cases reviewed.39

         Moreover, in 2014, the DOJ launched an investigation of West Virginia’s provision of

mental health services for children with disabilities per ADA.40 It findings released in 2015


36
   D003776, -797.
37
   D003816, -864.
38
   D003816, -862.
39
   D003987, -4021.
40
   In April 2014, the United States Department of Justice initiated an investigation under Title II of the Americans
with Disabilities Act, 42 U.S.C. §12101 et seq. and its implementing regulations, of West Virginia’s service system
for children with serious mental health conditions. The DOJ interviewed complainants and stakeholders in West
Virginia, visited numerous treatment facilities, and reviewed documents over the course of its investigation. On June
1, 2015, the DOJ notified West Virginia of its conclusion that West Virginia does not comply with Title II of the ADA,
as interpreted in Olmstead v. L.C. ex rel. Zimring, 527 U.S. 581 (1999). See DOJ, Investigation of the West Virginia
                                                         13
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 15 of 56 PageID #: 3070

Expert Report of Nisha Sachdev


indicated that West Virginia was acting in violation of the ADA and the RA, and DHHR was

failing to provide services to children with significant mental health conditions in the most

integrated settings appropriate to their needs in violation of the ADA.41

        C.       DHHR Fails to Ensure Adequate Assessment, Case Planning, and Case
                 Management to Ensure Children are Receiving the Appropriate Supports or
                 Services to Meet Their Individualized Needs.

        A thorough assessment of the child and his or her situation is vital to ensuring placement

stability, timely permanency, and appropriate services that identify, manage, and treat

disabilities.42 DHHR notes in their Foster Care Policy that all children entering foster care should

be thoroughly assessed to understand their unique needs and to ensure their case planning is

appropriate to meet those needs.43 In addition, a case plan informed by assessments developed by

a multidisciplinary team (“MDT”) that includes permanency provisions must be documented

within sixty days of a child entering care.44 The child’s caseworker is also required to maintain

regular contact with the child while they are in placement.45 Lastly, each child in foster care should

be reviewed quarterly by the court, with DHHR presenting information regarding the child’s case,

until the child achieves his or her permanency plan.46



Children's Mental Health System Pursuant to the Americans with Disabilities Act, available at
https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4, 2020).
41
   DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
42
   Scientific World Journal, Challenges of Assessing Maltreated Children Coming into Foster Care, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC4736566/ (last visited June 4, 2020).
43
   D001299, -396.
44
   West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article
=1047&context=bureau_be (last visited June 4, 2020).
45
   West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=
1047&context=bureau_be (last visited June 4, 2020).
46
   West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=
1047&context=bureau_be (last visited June 4, 2020).
                                                        14
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 16 of 56 PageID #: 3071

Expert Report of Nisha Sachdev


        In the 2008 CFSR it was noted that West Virginia experiences a high rate of delayed

assessments and investigation backlogs, resulting in compromised safety for children and delays

in service provision. The report also found that DHHR does not consistently assess or engage

parents in case planning. In the most recent CFSR, eight years later, it was noted that DHHR is

still out of compliance in these areas.47 It was stated in the review:

        The agency is not consistently completing quality comprehensive assessments of the needs
        of children and parents. Although improvement is needed for both initial and ongoing
        assessments, the completion of quality ongoing assessments is most challenging. While
        this was found to be a concern in both in-home and foster care cases, comprehensive
        assessments are less likely to be completed for the children and parents served in their own
        homes. Additionally, appropriate services are not consistently provided to address the
        identified needs. The needs of foster parents are not consistently assessed, and services
        provided as appropriate, potentially adversely affecting a child’s placement stability.48

        Additionally, appropriate case planning and case management services are not consistently

provided to address the identified needs.49 In the Fiscal Year 2018 Division of Planning and

Quality Improvement Review, cases that were internally reviewed showed concerning trends,

including lack of regular quality contact with children and families, failure to regularly assess for

child and family service needs throughout the life of the case, less than optimal service provision

to address identified needs, lack of establishment of case plans/goals through engagement of

family members, and failure to close cases timely.50

        As explained in more detail below, DHHR staffing and workforce issues perpetuate these

problems, as well as others, and adversely affect outcomes for children and families served by the

agency and the delivery of services.51 This creates a risk of harm for children with disabilities.



47
   D003776, -782.
48
   D003776, -782.
49
   D003776, -782.
50
   D003816, -860.
51
   D003776, -781.
                                                  15
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 17 of 56 PageID #: 3072

Expert Report of Nisha Sachdev


                i.      DHHR Workforce Issues Result in Inadequate Assessments, Case
                        Planning, and Case Management.

        DHHR lacks a quality workforce with the necessary knowledge, skills, and capacity to

serve children with disabilities. High turnover, child welfare workers overburdened with high

caseloads, and staff inexperience negatively impact the ability of the agency to assess children’s

safety, ensure appropriate assessments and service provision, and engage families in the casework

process.52 Although DHHR has well-intentioned written policies and procedures for assessment,

case planning, and case management, the shortage of qualified and experienced staff, high

turnover, and high caseloads, result in the failed implementation of these policies and procedures.

As a result, DHHR faces a backlog of assessments, engages in inadequate case planning, and has

failed to ensure caseworkers visit children and their families at necessary and regular intervals and

address safety concerns in a timely manner.53 In some instances, DHHR has altogether failed to

complete quality comprehensive assessments of the needs of children and their parents.54 In

addition, West Virginia’s most recent PIP noted that the lack of contact negatively impacts safety-

related timeframes, placement stability, achievement of permanency, and well-being outcomes for

children and families.55 These issues place children with disabilities at risk of harm.

        As indicated in the most recent CFSR, DHHR has experienced limited success in

recruiting, screening, hiring, training, and retaining a qualified and sufficient workforce comprised

of staff who understand the unique needs of this population and who can adequately and timely

assess, manage and place children with individualized supports, services, and placements that meet


52
   Quality Improvement Center for Workforce Development, Recent Research to Build Knowledge of the Child
Welfare Workforce, available at https://www.qic-wd.org/blog/recent-research-build-knowledge-child-welfare-
workforce (last visited June 4, 2020).
53
   D003987, -4069; D003776, -793.
54
   D003776, -797-798.
55
   DHHR, West Virginia CFSR Program Improvement Plan (PIP), available at https://dhhr.wv.gov/bcf/Reports/
Documents/WVCFSR.ProgramImprovementPlan.pdf (last visited June 4, 2020).
                                                   16
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 18 of 56 PageID #: 3073

Expert Report of Nisha Sachdev


their needs.56 Stakeholders attributed many of the challenges in assessments and case management

to high caseloads and frequent staff turnover.57

         West Virginia’s 2019 Child Protective Services Policy and Foster Care Policy state that

the Child Protective Services (“CPS”) caseworker is the primary staff member who is in contact

with a child from the time DHHR substantiates a case for abuse or neglect through the time the

child achieves permanency. These policies indicate that CPS’s role is to gather, study, and analyze

child and family information and serve as a problem identifier, case manager, and treatment

provider.58 Given this integral role and the increased number of substantiated child abuse and

neglect cases, it is alarming that at the end of Fiscal Year 2019, there were eighty six vacant

caseworker positions, with only 82% of CPS worker positions filled.59 In addition, the available

caseworkers on staff carried excessive caseloads decreasing their quality of services. The Child

Welfare League of America, a coalition of private and public agencies and partners that advance

policies, best practices and collaborative strategies for foster children, recommends that that foster

care caseworkers have caseloads of twelve to fifteen children.60 The average functional caseload61

for West Virginia caseworkers is eighteen cases, with the range seventeen to twenty two depending




56
   D003781, DHHS ACF, West Virginia CFSR Final Report 2017.; DHHR, West Virginia CFSR PIP, available at
https://dhhr.wv.gov/bcf/Reports/Documents/WVCFSR.ProgramImprovementPlan.pdf (last visited June 4, 2020).
57
   D003776, -782.
58
   D001010, -020; D001299, -306-311.
59
    DHHR, West Virginia CFSR PIP, available at https://dhhr.wv.gov/bcf/Reports/Documents/WVCFSR.
ProgramImprovementPlan.pdf (last visited June 4, 2020).
60
    Child Welfare League of America (CWLA), West Virginia’s Children at a Glance, 2017, available at
https://www.cwla.org/wp-content/uploads/2017/04/WEST-VIRGINA-revised-1.pdf (last visited June 4, 2020).
61
   Functional caseload is the number of cases per available worker. It subtracts vacant positions, staff in training and
staff on extended leave who are not available to work. The functional caseload is not necessarily reflective of the
actual caseloads caseworkers in West Virginia carry.
                                                          17
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 19 of 56 PageID #: 3074

Expert Report of Nisha Sachdev


on the districts.62 In some instances, caseworkers had a functional caseload of thirty three cases.63

This issue has been ongoing in West Virginia.

        To mitigate workforce shortages, in 2015, the West Virginia legislature passed a law that

allowed CPS caseworkers who were hired by DHHR to have a degree that was not in social work

or a related field, provided they take additional training to obtain an active social work license.64

To obtain a license, one must have graduated with at least a four-year degree in social work and

pass a licensure exam. For those individuals who do not have a social work license, or are not

license eligible under the traditional method, there are two options. If a candidate has a related

degree, such as a bachelor’s degree in psychology or criminal justice, they can take an additional,

specified twelve hours of college credit to become license eligible with the Board of Social Work.

The twelve hours can be obtained after being hired; however, the candidate will work under a

Provisional Social Work License until they meet the standard. Additionally, a candidate with a

non-related degree can work under a Restricted Provisional Social Work License but must undergo

an extensive four-year training program coordinated by BCF. In 2018, 18% of staff hired by

DHHR had a degree in social work, 52% had a related degree, and 30% had an unrelated degree.65

        According to the Association of Social Work Boards, the association that developed and

maintains a model practice act that offers regulatory bodies a resource for developing their own

laws and regulations, the purpose of licensing and certification in social work is to assist the public



62
   D003776, -783; West Virginia Office of the Legislative Auditor, 2019 Legislative Audit Report of DHHR Child
Protective Services, available at https://www.wvlegislature.gov/legisdocs/reports/agency/PA/PA_2019_698.pdf (last
visited June 4, 2020); D137153 (It is unclear from Average Caseloads by District cited in D137153 whether West
Virginia counts its cases by child or family.).
63
   D137153.
64
   West Virginia Office of the Legislative Auditor, 2019 Legislative Audit Report of DHHR Child Protective Services,
available at https://www.wvlegislature.gov/legisdocs/reports/agency/PA/PA_2019_698.pdf (last visited June 4,
2020).
65
   D003816, -874.
                                                        18
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 20 of 56 PageID #: 3075

Expert Report of Nisha Sachdev


through identification of standards for the safe professional practice of social work.66 Although

West Virginia requires that any person practicing social work have an active license, BCF does

not have a formal procedure in place to monitor social work licensing status.67 In the 2019

Legislative Audit Report of DHHR CPS, it was found that less than 14% of the DHHR caseworker

files reviewed had proof of a current social work license.68 Without a process in place, and the fact

that 82% of staff did not have a formal degree in social work, it is not guaranteed that caseworkers

have the necessary qualifications or knowledge on how to effectively perform their duties.

        Even when sufficient staff is available, DHHR faces issues with retention. Turnover rates

at approximately 10% are optimal in any agency, but in Fiscal Year 2018, the CPS turnover rate

was 38%, which represents a 13% increase from the previous two years.69 This is higher than the

national child welfare turnover rate of 22%.70 Caseworker turnover has negative outcomes for

children, including those with disabilities, in the child welfare system. High turnover results in

increased caseloads for remaining staff, decreased time available to appropriately assess and

manage each case, and disrupted relationships with the child.71 This turnover may have a direct

correlation to the number of youth who have not had a face-to-face monthly visits with their DHHR



66
   Association of Social Workers Board, About Licensing and Regulations, available at https://www.aswb.org/
licensees/about-licensing-and-regulation/ (last visited June 4, 2020).
67
   West Virginia Office of the Legislative Auditor, 2019 Legislative Audit Report of DHHR Child Protective Services,
available at https://www.wvlegislature.gov/legisdocs/reports/agency/PA/PA_2019_698.pdf (last visited June 4,
2020).
68
   West Virginia Code §30-30-1(a); West Virginia Office of the Legislative Auditor, 2019 Legislative Audit Report
of DHHR Child Protective Services, available at https://www.wvlegislature.gov/legisdocs/reports/agency/PA/
PA_2019_698.pdf (last visited June 4, 2020).
69
   D003783, DHHS ACF, West Virginia CFSR Final Report 2017.; D003943, DHHR, West Virginia CFSP 2019.;
DHHR, West Virginia CFSR PIP, available at https://dhhr.wv.gov/bcf/Reports/Documents/WVCFSR.Program
ImprovementPlan.pdf (last visited June 4, 2020).
70
   Quality Improvement Center for Workforce Development, Recent Research to Build Knowledge of the Child
Welfare Workforce, available at https://www.qic-wd.org/blog/recent-research-build-knowledge-child-welfare-
workforce (last visited June 4, 2020).
71
   D003776, -783; D003816, -943; DHHR, West Virginia CFSR PIP, available at https://dhhr.wv.gov/bcf/Reports/
Documents/WVCFSR.Program ImprovementPlan.pdf (last visited June 4, 2020).
                                                        19
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 21 of 56 PageID #: 3076

Expert Report of Nisha Sachdev


caseworker.72 In addition, high turnover also means lower quality relationships between children

and families and their caseworkers.73 This negatively effects the child’s ability to build trust and

share vulnerable information that could assist in the assessment and placement of the child.

        Although DHHR notes that ongoing training is provided for staff that addresses the skills

and knowledge base needed to carry out their duties, findings from reviews note that while DHHR

provides a comprehensive pre-service training, DHHR also has limited resources left with which

to spend on enhanced skills training for tenured workers. It should be noted that this pre-service

training does not include any training specific to children with disabilities.74 Given that many staff

come to the workforce with an unrelated degree, and without experience working with children

with disabilities, this might increase the likelihood of underreporting, inappropriate placement

decisions and inadequate provision of services for children and youth with disabilities in foster

care. In addition, the CFSR noted that ongoing training fails to provide staff with the skills and

knowledge necessary to carry out their duties and there is no process to identify ongoing training

topics to support staff’s professional development and provide the skills/knowledge needed to

enhance their job performance.75

                ii.      Inadequate Case Planning and Case Management Results in DHHR
                         Failing to Ensure Children are Receiving the Appropriate Supports or
                         Accommodations to Meet Children’s Needs.

        The United States DHHS indicates the best practice in case planning and management is

to engage family members throughout the case to ensure services are tailored to best address the



72
   D001299, -433-434.
73
   Quality Improvement Center for Workforce Development, Recent Research to Build Knowledge of the Child
Welfare Workforce, available at https://www.qic-wd.org/blog/recent-research-build-knowledge-child-welfare-
workforce (last visited June 4, 2020).
74
   D003776, -787, -798; DHHR, West Virginia CFSR PIP, available at https://dhhr.wv.gov/bcf/Reports/Documents/
WVCFSR. ProgramImprovementPlan.pdf (last visited June 4, 2020).
75
   D003776, -796.
                                                     20
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 22 of 56 PageID #: 3077

Expert Report of Nisha Sachdev


family's strengths and needs.76 To do this well, DHHS indicates that ongoing case management

requires frequent, planned contact with the family to assess progress toward goals.77 DHHS also

notes that quality caseworker visits require engagement and relationship building and is essential

to the completion of comprehensive assessments and the case planning/management process.78 In

addition, thorough assessments that define the child’s strengths and needs are necessary for the

development of a case plan.79 This helps identify the specific needs of the child and allow

placements to be customized to meet each child’s needs.80

        It is therefore not surprising that research by CWLA shows that the more time a caseworker

spends with a child and family, the better the outcomes for those children and families as it allows

for observing, understanding, and detecting a child’s behavioral and emotional issues which cannot

be done during brief, infrequent meetings.81 The Child and Family Services Improvement Act of

2006 (P.L. 109-288) now requires states to demonstrate that a caseworker has face-to-face contact

with children in care at least once every thirty days.82

        DHHR also recognizes that regular contact between caseworkers and families and children

is integral to effective delivery of services.83 While DHHR policies establish the requirements for



76
   DHHS ACF, Family-Centered Case Planning and Case Management, available at https://www.childwelfare.gov
/topics/famcentered/caseworkpractice/caseplanningmgmt/ (last visited June 4, 2020).
77
   DHHS ACF, Family-Centered Case Planning and Case Management, available at https://www.childwelfare.gov
/topics/famcentered/caseworkpractice/caseplanningmgmt/ (last visited June 4, 2020).
78
   D003776, -782.
79
   D001299, -410-420.
80
   AAP, Health Care Issues for Children and Adolescents in Foster Care and Kinship Care, available at
https://pediatrics.aappublications.org/content/136/4/e1142 (last visited June 4, 2020).; American Journal of Public
Health, Mental Health Services for Youths in Foster Care and Disabled Youths, available at
https://www.ncbi.nlm.nih.gov/pmc/articles/PMC1446701/pdf/11441737.pdf (last visited June 4, 2020).
81
   CWLA, West Virginia’s Children at a Glance, 2017, available at https://www.cwla.org/wp-content/uploads/2017
/04/WEST-VIRGINA-revised-1.pdf (last visited June 4, 2020).
82
   West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047&
context=bureau_be (last visited June 4, 2020).
83
   D003307, -401.
                                                        21
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 23 of 56 PageID #: 3078

Expert Report of Nisha Sachdev


the minimum number of contacts between worker and child, it is recognized that each case is

unique. In this regard, the DHHR Adoption Policy, reads in part: “The frequency and intensity of

contacts between the child’s worker, the child and the foster family will be determined by the

individual needs and problems of the child and family.”84 According to DHHR’s Foster Care

Policy and Adoption Policy, when it becomes necessary to place a child into foster care, DHHR

will select the placement based upon the individual child’s needs and DHHR will ensure the child

is placed in the least restrictive environment, in close proximity to family and school.85 For

example, the Foster Care Policy indicates that the child’s psychological and emotional

characteristics and development, medical needs, capacity to live in a community setting must be

considered.86

       However, DHHR caseworkers have experienced difficulty in making all the contacts that

the standards of good practice require, placing children with disabilities at risk of harm.87 Findings

in the most recent CFSR indicate there was a consistent lack of or only limited meaningful

caseworker contact with children and families, which means families and children were often not

involved in case planning.88 West Virginia’s most recent PIP noted that in Fiscal Year 2018, in

only 5.74% of the cases reviewed, caseworkers visits with caregivers met the frequency and quality

requirements, and 31.2% of caseworker visits with children were sufficient to ensure the safety,

permanency, and well-being of the children and promote the achievement of case goals.89 When

caseworker visits were made, it was noted that they often occurred during a public forum such as



84
   D000924, -973.
85
   D001299, -335-336.
86
   D001299, -415-416; D000924, -943.
87
   D003307, -401.
88
   D003776, -782.
89
    D003776, -789-790; DHHR, West Virginia CFSR PIP, available at https://dhhr.wv.gov/bcf/Reports/
Documents/WVCFSR. ProgramImprovementPlan.pdf (last visited June 4, 2020).
                                                 22
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 24 of 56 PageID #: 3079

Expert Report of Nisha Sachdev


a court hearing or multi-disciplinary team meeting, which may not facilitate quality engagement

with parents.90

        DHHR policy also requires that each child have a written case plan that is developed jointly

with the child’s parent(s) within sixty days of a child entering care.91 However, The Fiscal Year

2018 Division of Planning and Quality Improvement review indicated that West Virginia

continues to struggle with written case plans developed jointly with the child’s parent(s).92 It was

noted that in the cases reviewed, there was insufficient contact with families to achieve case goals

and, in a number of the cases, DHHR failed to develop a case plan.93 More alarming is that in 50%

of the cases, DHHR did not establish permanency goals for the child in a timely manner.94

Furthermore, DHHR failed to make concerted efforts to involve parents and children (if

developmentally appropriate) in the case planning process on an ongoing basis in only 40% of the

cases that were reviewed.95 Although DHHR received a rating of “Strength” for ensuring a case

review system was implemented statewide that allows for a periodic review of the appropriateness

of the permanency goal and case progress for each child at least once every six months, and more

typically every three months, the lack of implementation and quality case plans still does not ensure

children’s needs were being met.96

        The MDT process is the state’s cornerstone strategy for ensuring that each child has an

appropriate treatment and permanency plan. Information gathered by the caseworker is used by

the MDT to develop a placement plan and compile the Child, Youth and Family Case Plan and/or



90
   D003776, -782.
91
   D001299, -416.
92
   D003816, -867.
93
   D003776, -782.
94
   D003776, -785.
95
   D003776, -782, -789-790.
96
   D003776, -782, -793.
                                                 23
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 25 of 56 PageID #: 3080

Expert Report of Nisha Sachdev


Youth Services Case Plan.97 Although the MDT is required to convene at least once every ninety

days to provide allow discussion of progress, it was found that the implementation of this policy

varies considerably across the state.98 The DOJ investigation also found that MDTs often fail to

consider or recommend the mental health services needed to avoid removal from the home and

instead routinely recommend segregated residential treatment.99 It was noted that:

        The propensity of Multidisciplinary Teams to recommend segregation undermines their
        potential to ensure that the State serves children in the most integrated setting appropriate
        to their needs. During our meetings across the state, multiple stakeholders reported that the
        MDT process largely fails to consider in-home and community-based services.

        In addition, Virginia Code § 49-2-907 provides that the MDT team should consist of an

“appropriate school official or representative.”100 In addition to West Virginia statutes, the

mandatory invitation and attendance of an education official at MDT meetings is also cited within

the Foster Care Policy Manual.101 This is important as educators have consistent contact with

children and have unique opportunity to advocate for and assist in providing programs and services

for these children and their families.102 However, in 2018 it was found that inconsistent practices

across West Virginia have resulted in the absence of education officials at MDT, which disrupted

the planning of educational services for children in care of DHHR.103 This could result in the fact




97
   D001299, -396.
98
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047&
context=bureau_be (last visited June 4, 2020).
99
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
100
    West Virginia Code § 49-2-907.
101
    D001299, -411.
102
    DHHR, Notification and Participation of School Officials at Multidisciplinary Team Meetings 2018, available at
http://www.wvdhhr.org/oos_comm/reports/Notification.pdf (last visited June 4, 2020).
103
    DHHR, Notification and Participation of School Officials at Multidisciplinary Team Meetings 2018, available at
http://www.wvdhhr.org/oos_comm/reports/Notification.pdf (last visited June 4, 2020).
                                                        24
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 26 of 56 PageID #: 3081

Expert Report of Nisha Sachdev


mentioned above that that children receive appropriate services to meet their educational needs

only 73% of the time.104

        D.       DHHR Has Failed to Provide Children with Disabilities Access to an Array of
                 Quality Community-Based Services, Programs, and Activities that are
                 Individualized to Meet their Needs.

        Studies have shown that intensive community-based services105 effectively address the

needs of children with mental illness while maintaining their connection to their families and

communities.106 Research by the Annie E. Casey Foundation shares that the extent to which

children with disabilities are able to reach their potential and enjoy full participation in their

community is related to a number of factors, including access to an array of services that meet their

unique health, education and socio-emotional needs.107 A sufficient array of community-based

services incorporates several discrete clinical interventions and generally fall into four categories:

intensive care coordination, crisis response and stabilization services, direct services available in

the child’s home or community, and therapeutic foster care.108 As such, states are required to

provide community-based treatment for qualified persons with mental health conditions where

such treatment is appropriate.109




104
    D00376, -790.
105
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
106
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
107
    AECF, Improving Outcomes for Children with Special Needs, available at https://www.aecf.org/m/resourcedoc
/RIKC-ImprovingOutcomesforChildrenwithSpecialNeeds-2003.pdf (last visited June 4, 2020).; DOJ, Investigation of
the West Virginia Children's Mental Health System Pursuant to the Americans with Disabilities Act, available at
https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4, 2020).
108
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
109
    See Olmstead, 527 U.S. at 601-02.
                                                        25
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 27 of 56 PageID #: 3082

Expert Report of Nisha Sachdev


         Despite this, West Virginia has continued to struggle to provide children high quality and

timely community-based mental health services that are individualized to meet their needs, thereby

placing them at significant risk of harm. In a study conducted by West Virginia University, it was

noted that there is a great need to address the behavioral health needs of children and lack of

appropriate community-based services in West Virginia.110 The DOJ investigation noted that, to

be effective, services must be individualized and provided in a flexible manner with sufficient

duration, intensity, comprehensiveness, and frequency to address the child’s mental health

needs.111

         Over the years, reports have pointed out specific areas of service deficiencies. For example,

as noted in the 2008 CFSR, key community-based services were not accessible to all families and

children, the services were provided based on what was available and not the family’s needs, and

West Virginia did not consistently individualize services to meet the unique needs of the children

and families they serve.112 In addition, the most recent CFSR pointed to the same problem and

indicated that although the agency has made efforts to better individualize services, the lack of

available and accessible quality services statewide precludes the individualization of services.113

This lack of comprehensive services pushes DHHR to rely on what is available instead of tailoring

services to meet the unique needs of the child.114



110
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
111
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
112
    D003428, -444.
113
    D003776, -798.
114
    National Center for Youth Law, Most States Fail to Meet the Mental Health Needs of Foster Children, available
at https://youthlaw.org/publication/most-states-fail-to-meet-the-mental-health-needs-of-foster-children/ (last visited
June 4, 2020).
                                                         26
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 28 of 56 PageID #: 3083

Expert Report of Nisha Sachdev


        The DOJ investigation also indicated that while West Virginia has many of the critical

community-based services necessary to support children in the community, many of those services

are neither accessible to children who need them nor available in sufficient quantity.115 A report

to the West Virginia legislature by West Virginia University stated,

        Caseworkers offered examples of calling agency after agency, provider after provider, in
        search of outpatient community-based mental and behavioral health services for children
        and parents. The community service gap was emphasized from all levels (e.g. CPS
        caseworkers, local and statewide DHHR administrators, and residential providers).116

        West Virginia University’s study also stated that there is a severe shortage of child

psychiatrists, psychologists, and other child-focused providers (e.g. social workers and counselors)

across the state.117 Moreover, West Virginia’s Fourth Annual Progress Report cited additional gaps

in services, including no services or placements for children with severe mental health issues, very

limited services for youth with intellectual disabilities, and limited availability of counseling

services for children who have been sexually abused.118 Limited mental health services for

children, sex offender treatment, autism support services, post-adoption services, kinship family

support services, and housing services were also noted.119 Reports also indicated barriers even if




115
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
116
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at: https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
117
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
118
    D004703, -747.
119
    D003816, -888; West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current
Policies, Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.
cgi?article=1047&context=bureau_be (last visited June 4, 2020).; D004707, -747; D003987, -4029.
                                                        27
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 29 of 56 PageID #: 3084

Expert Report of Nisha Sachdev


some services are available, such as Medicaid reimbursement limitations, poor or minimal

transportation, and long waitlists.120

        Substance abuse treatment is also especially needed yet lacking in West Virginia. In

DHHR’s Advancing Outcomes 2019 Report, it was noted that about 85% of children in foster care

come from homes with substance abuse.121 However, there is a lack of quality substance abuse

treatment programs for youth and a lack of ongoing community-based support groups for those

who remain in the community or are returning home after treatment.122 It was noted in the DOJ

investigation that West Virginia has implemented a network of Youth Service Centers that will

improve access to services for children with a substance abuse disorder. However, the CFSP

reported that even when specific substance abuse and behavioral and mental health services are

available, children, families and caseworkers are unaware of them.123 This is a major impediment

to addressing family safety issues and facilitating reunification.

        West Virginia also lacks necessary respite care for caregivers, which puts children with

disabilities at increased risk of placement disruptions and institutionalization. Research suggests

that parents of children with disabilities experience more stress, and increased parental stress is

associated with an increased risk of maltreatment.124 One factor in this stress may be the lack of




120
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
121
    D003816, -888; West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current
Policies, Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?
article=1047&context=bureau_be (last visited June 4, 2020); D004703, -747; D003987, -4029; D005555, -560.
122
    D004703, -747.
123
    DHHR, West Virginia CFSR Program Improvement Plan (PIP), available at https://dhhr.wv.gov/bcf/Reports/
Documents/WVCFSR.ProgramImprovementPlan.pdf (last visited June 4, 2020).
124
     DHHS, ACF, The Risk and Prevention of Maltreatment of Children With Disabilities, available at
https://www.childwelfare.gov/pubPDFs/focus.pdf (last visited June 4, 2020).
                                                       28
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 30 of 56 PageID #: 3085

Expert Report of Nisha Sachdev


respite.125 Professional standards recognize this and require the child welfare agency provide

respite services as needed to treatment foster parents to prevent and reduce foster parent stress and

crises.126 Federal law now specifically includes respite care as part of the core family support

services for the prevention of child abuse and neglect authorized under the 2003 amendments to

the Child Abuse Prevention and Treatment Act, and adds it to the litany of services for parents

adopting children with special needs from foster care.127 Utilizing a fit and willing relative or other

supportive adult for short respite out-of-home interventions are preferred to placement of the youth

in a foster care setting. However, West Virginia lacks sufficient levels of respite care.128

        To help draw more in-state resources, DHHR implemented the Safe at Home program.129

This program focuses on children ages twelve to seventeen years and was developed using a

wraparound approach to facilitate supports and services with the goal of maintaining children in

their home, or in communities in family-like settings if placement is necessary.130 An evaluation

of the program showed initial positive gains in academic, behavioral, and emotional outcomes in

the general participants. However, further analysis found that children with an Axis 1 diagnosis

are at higher risk of not achieving these favorable outcomes compared to youth without a

diagnosis.131 The evaluation also highlighted challenges including the overall lack of service

availability throughout much of the state, timeliness issues and high volumes of referrals, and



125
    United Cerebral Policy & Children’s Rights, Forgotten Children: A Case for Action for Children and Youth with
Disabilities in Foster Care, available at https://www.childrensrights.org/wp-content/uploads/2008/06/forgotten
_children_children_with_disabilities_in_foster_care_2006.pdf (last visited June 4, 2020).
126
    CWLA, Standards of Excellence for Child Welfare Services, available at https://www.cwla.org/our-work/cwla-
standards-of-excellence/standards-of-excellence-for-child-welfare-services/ (last visited June 4, 2020).
127
    CWLA, Standards of Excellence for Child Welfare Services, available at https://www.cwla.org/our-work/cwla-
standards-of-excellence/standards-of-excellence-for-child-welfare-services/ (last visited June 4, 2020).
128
    CWLA, Standards of Excellence for Child Welfare Services, available at https://www.cwla.org/our-work/cwla-
standards-of-excellence/standards-of-excellence-for-child-welfare-services/ (last visited June 4, 2020).
129
    D006751.
130
    D003776, -781.
131
    D007614, -668.
                                                       29
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 31 of 56 PageID #: 3086

Expert Report of Nisha Sachdev


difficulties finding appropriate services for youth with severe mental or behavioral health needs.132

In addition, stakeholders expressed concerns that West Virginia does not have the resources to

properly sustain this program due to the conclusion of the Title IV-E waiver in September 2019.133

        E.       The Lack of Adequate Community-Based Mental Health Services Perpetuates
                 DHHR’s Failure to Ensure Placements in the Most Integrated, Least
                 Restrictive Setting Appropriate to the Needs of Children with Disabilities, and
                 DHHR Relies Unnecessarily on Institutional Settings.

        Prevention and early intervention, accessible community-based mental health and

substance abuse treatment, therapeutic foster care, and respite services are key factors in

preventing youth residential placement.134 Therefore, children who live in the community and

need, but do not receive in-home and community-based services, are at risk of unnecessary

placement in segregated residential treatment facilities, group homes, psychiatric hospitals, and

detention centers.135 Research shows that nationally more than 40% of children in congregate care

placements do not have a mental health diagnosis, medical disability, or behavioral problem that

might warrant such a restrictive setting.136 West Virginia failure to provide in-home and

community-based services places children with mental health conditions who currently live in the

community at risk of unnecessary institutionalization.137




132
    D007614, -652.
133
    D005555, -570.
134
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
135
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
136
    AECF, Policy Report: Kids Count, available at https://www.aecf.org/resources/every-kid-needs-a-family/ (last
visited June 4, 2020).
137
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        30
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 32 of 56 PageID #: 3087

Expert Report of Nisha Sachdev


         Despite having a systems of care approach,138 DHHR has not ensured access to placements

in integrated and least restrictive environments, and instead unnecessarily and overly relies on

institutional settings.139 The DOJ investigation found that DHHR provides intensive mental health

services to children almost exclusively in segregated residential treatment facilities, yet these

children are qualified for community placement.140 As a result of this, West Virginia has a higher

percentage of youth in segregated residential treatment facilities than 46 other states.141 In

December 2014, there were 1,017 children with mental health conditions residing in segregated

residential treatment facilities – 25% of all children in DHHR custody. This rate of

institutionalization is well above the national average of 15%.142 In addition, the DOJ noted 71%

of children between ages twelve and seventeen in DHHR custody were placed in segregated

residential treatment facilities.143 Moreover, the DOJ noted there is little evidence to suggest that

DHHR has reduced its commitment to segregated residential treatment programs.144

         Such unnecessary, overly restrictive placement in institutional settings puts children at

significant risk of harm. The DOJ provided research indicating that compared to foster children



138
    A systems of care approach refers to a spectrum of effective, community-based services and supports for children
and youth with or at risk for mental health or other challenges and their families that is organized into a coordinated
network; builds meaningful partnerships with families and youth; addresses their cultural and linguistic needs; and
helps to improve outcomes at home, in school, in the community, and throughout life.
139
    D001010, -018-019.
140
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
141
    AECF, Policy Report: Kids Count, available at https://www.aecf.org/resources/every-kid-needs-a-family/ (last
visited June 4, 2020).
142
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
143
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
144
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                         31
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 33 of 56 PageID #: 3088

Expert Report of Nisha Sachdev


living with families, those housed in institutionalized settings are more likely to drop out of high

school, commit crimes and develop mental health problems.145 As cited in the DOJ investigation,

        unnecessary placement in segregated residential treatment facilities, and removal from
        their families and communities, can harm children. Children frequently lose the ability to
        make everyday decisions about their lives because facilities regiment all daily activities.
        The harms of unnecessary placement can also include the use of seclusion, and chemical
        and manual restraint by facility staff members. Children unnecessarily segregated into
        these residential treatment facilities frequently engage in additional disruptive behaviors,
        leading to further segregation and isolation from their communities.146

In addition, the DOJ found,

        predictable consequences of under-treated mental health conditions – acting out behaviors,
        problems at school, sexualized behaviors, and threats to self or others – become the primary
        issues that lead to placement” and “parents report that their children could have remained
        in the home if they had been able to access needed mental health services in their
        community, if services had been available earlier, if they had access to qualified
        professionals, and if care had been better coordinated.147

        The DOJ also cited research that children with comparable levels of need who receive

intensive services in their natural settings have improved school attendance and performance,

increased behavioral and emotional strengths, improved clinical and functional outcomes, reduced

suicide attempts, and decreased contacts with law enforcement when compared to children who

received such care in segregated residential treatment facilities.148




145
    AECF, Policy Report: Kids Count, available at https://www.aecf.org/resources/every-kid-needs-a-family/ (last
visited June 4, 2020).
146
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
147
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
148
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        32
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 34 of 56 PageID #: 3089

Expert Report of Nisha Sachdev


        Not only do congregate care placements have detrimental effects on a child, they also cost

seven to ten times more than the cost of placing a child with a family.149 The DOJ investigation

indicated that West Virginia continues to fund expensive placement in segregated residential

treatment facilities both within the state and out of state, but neglects to develop sufficient

community-based services as seen above. In Fiscal Year 2012, West Virginia spent $47.2 million

dollars in-state and over $20 million in out-of-state placements.150 National data and local

providers report the cost of providing in-home and community-based mental health services ranges

from $2,500-$3,500 per month. By contrast, the average cost of in-state placement in segregated

residential treatment facilities ranges from $5,623 to $9,088 per month.

                 i.       Lack of Sufficient Family-Based and Therapeutic Placements Results
                          in Children with Disabilities Being Placed in Unstable and/or Overly
                          Restrictive Placements That Do Not Meet Their Needs.

        Under the ADA, a child welfare agency, cannot deprive a youth of independent living

services, permanency planning, or family-based placements because the youth has a

disability.151 However, West Virginia does. A West Virginia University study found the shortage

of community-based services to be a significant barrier to the state’s ability to successfully support

high-need children so they can remain in family-based foster care.152 The need for more day-




149
    AECF, Improving Conditions for Children with Special Needs, available at https://www.aecf.org/m/resourcedoc
/RIKC-ImprovingOutcomesforChildrenwithSpecialNeeds-2003.pdf (last visited June 4, 2020).
150
     DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
151
    Juvenile Law Center, A Powerful Tool For Change in the Child Welfare and Justice Systems: The Americans with
Disabilities Act, available at https://jlc.org/news/powerful-tool-change-child-welfare-and-justice-systems-americans-
disabilities-act (last visited June 4, 2020).
152
     West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
                                                        33
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 35 of 56 PageID #: 3090

Expert Report of Nisha Sachdev


treatment and home-based services as well as more placement options were also reoccurring

themes communicated by stakeholders in evaluation reports of the Safe at Home program.153

        According to the most recent CFSR, the number of quality foster and adoptive homes in

West Virginia was consistently noted to be insufficient to meet the placement needs of children

coming into foster care. Moreover, a West Virginia progress report and system of care end of year

report found there was an insufficient number of foster care homes to care for children with mental

health issues or significant emotional and behavioral needs.154 In addition West Virginia has a lack

of homes that are willing to accept older children, children with severe behavioral issues, and large

sibling groups.155

        The DOJ investigation indicated therapeutic foster care is only available to limited

populations in a few areas of the state.156 Treatment foster care serves children who exhibit mild

to moderate levels of trauma or behavioral or emotional dysregulation in settings such as school,

the home and/or the community. If the child experiences more severe needs, intensive treatment

foster care or therapeutic foster care are available. These serve children who require significant

support and exhibit moderate to significant indicators of trauma or behavioral or emotional

dysregulation and display high-risk behaviors.157

        It was reported that the number of children entering foster care in West Virginia has risen,

but the number of foster homes has not matched the increase in need. This shortage of homes has

resulted in children sometimes sleeping in offices, hotels, being placed in shelter care, and



153
    D007614, -636.
154
    D004703, -740; D005893, -897.
155
    D004703, -923
156
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June
4, 2020).
157
    D003816, -949.
                                                        34
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 36 of 56 PageID #: 3091

Expert Report of Nisha Sachdev


inconsistencies in ensuring that children’s current foster care placements are stable.158 These

practices place children with disabilities at risk of harm. The most recent CFSR data revealed that

45% of cases reviewed revealed placement instability.159 In 2019, there were five children on

average each month who stayed in a hotel, with as many as twelve children sleeping in hotels some

months.160 The data on reasons for the hotel stays show themes of case workers who were unable

to find an appropriate placement due to a lack of availability as well as placements unwilling to

accept children due to their behaviors or special needs.161 West Virginia University also found that

DHHR holds children in emergency shelters where they can wait for months for a more appropriate

placement because of the state’s dependence on residential treatment.162 As children wait for

placements, they often do not receive the intensive mental health treatment needed to address their

mental health needs and avoid institutionalization.163

        In addition, with the enactment of the Adoption Assistance and Child Welfare Act of 1980

(P.L. 96-272), states were mandated to promote permanency planning for all children in out-of-

home care and for children at risk of removal from their homes.164 States were also required to

make reasonable efforts to prevent the out-of-home placement of children and to reunify children

already removed from their homes.165 If retuning home is not a possibility, placing a child who

needs out-of-home care with a relative is the least restrictive alternative living arrangement.166 This


158
    D003776, -800.
159
    D0037776, -785.
160
    D023537.
161
    D023537.
162
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
163
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
164
    D000924, -930-931.
165
    D000924, -930-931.
166
    D000924, -938.
                                                       35
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 37 of 56 PageID #: 3092

Expert Report of Nisha Sachdev


placement allows for more interaction with the child’s own family and relatives and often results

in a less traumatic separation.167 However, according the most recent CFSR, concerted efforts were

made to place the child with relatives when appropriate in only 68% of the cases reviewed in West

Virginia.168 At the end of Fiscal Year 2017, 31.9% of children had been waiting twelve or more

months for reunification.169 Of total children adopted in 2017, 93.7% had waited twelve or more

months, and 15.1% were one year or younger.170 In addition, 20% of the children that exited care

had a diagnosable disability.171

               ii.     Insufficient Availability of Family-Care and In-State Placements
                       Results in DHHR Unnecessarily Relying on Out-of-State Institutional
                       Settings for Lengthy Times.

       West Virginia’s Foster Care Policy has three levels of non-family foster care which

children should only be placed into when there is a clear and compelling therapeutic reason:172

       1. Group care is structured twenty four-hour group care for children with needs that range

           from adjustment difficulties in school, home, and/or community to those in need of

           highly structured programs with formalized behavioral programs and therapeutic

           interventions.173

       2. Residential treatment facilities provide on-site therapeutic interventions to meet the

           child’s learning, social, or motor skill needs and provides on campus educational

           programs to deal with severe learning deficits and acting out behaviors. The Foster



167
    D000924, -938.
168
    D003776, -787.
169
    D003776, -787.
170
     DHHS ACF, Child Welfare Outcomes State Data Review, available at https://cwoutcomes.acf.hhs.gov/
cwodatasite/pdf/west%20virginia.html (last visited June 4, 2020).
171
     DHHS ACF, Child Welfare Outcomes State Data Review, available at https://cwoutcomes.acf.hhs.gov/
cwodatasite/pdf/west%20virginia.html (last visited June 4, 2020).
172
    D001299, -341-342.
173
    D001299, -345.
                                                 36
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 38 of 56 PageID #: 3093

Expert Report of Nisha Sachdev


             Care Policy details specific characteristics that are required for residential placement,

             including, but not limited to, severe emotional disturbance requiring comprehensive,

             intensive treatment and services; serious behavior deviations (i.e., severe aggression,

             sexual acting out, chronic truancy, drug usage, etc.); impaired thought or affect

             disorders; the child is a danger to himself or others; and pre-psychotic or psychotic

             symptoms that require a closed setting.174

        3. Psychiatric Residential Treatment is the most restrictive type of care and reserved for

             children who have been diagnosed with a psychiatric, emotional, or behavioral disorder

             so severe that it constitutes a danger to the child or others.175

        DHHR recognizes that extended stays in out-of-home care can have negative and lasting

developmental effects on child development, multiple placements increase the likelihood of having

a negative impact on the ability of the child to achieve his or her permanency plan, and children

placed close to their own families and communities are more likely to have parent visitation and

to return home.176 However, according to the DOJ investigation, children who depend on DHHR

for mental health services experience high rates of placement in segregated residential treatment

facilities, including out-of-state placement, because DHHR has not developed a sufficient array of

in-home and community-based services.177 The DOJ indicated that this has resulted in needlessly

segregated thousands of children far from their families and other people important in their lives,

and that with adequate services, West Virginia could successfully treat these children in their




174
    D001299, -346-347.
175
    D001299, -347- 348.
176
    D001299, -420-421.
177
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        37
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 39 of 56 PageID #: 3094

Expert Report of Nisha Sachdev


homes and communities.178 This creates a significant risk of harm for children in foster care with

disabilities.

        If there are no suitable placement alternatives in the state, then the MDT must consider

out-of-state options, but out-of-state placement should be the last option. There are advantages to

serving children in-state, including the opportunity for better oversight by state officials, continuity

of educational curriculum, and the potential for a smoother transition back to the child’s home

community at the conclusion of the residential stay.179 However, a lack of appropriate placements

results in children being placed out-of-state and in settings that are not remotely designed to meet

their needs and do not allow for inclusive classroom learning and schooling.180

        In the 2002 CFSR, it was found that a substantial number of the out-of-state placements of

children were caused by a lack of in-state behavioral health services.181 Even though in 2004

DHHR set a goal of reducing children placed in out-of-state facilities to 3% by 2006, as of May

2020, 4.3% of children were placed out-of-state.182 In 2017-2018, 501 children were placed out-

of-state.183 This number is one of the highest in the state since 2013 (see Table 1 below).

Table 1: Annual and Average Monthly Numbers of Children in Out-of-State Care184

 Fiscal Year                2017-2018                  2016-2017       2015-2016       2014-2015        2013-2014
 Number of Children in Out-
                            501                        415             425             477              492
 of-State Care

178
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
179
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
180
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
181
    D003307, -404.
182
    DHHR, A Comprehensive Clinical Review of Youth In Out-of-State Placements June 2006, available at
http://www.wvdhhr.org/oos_comm/reports/final_version_oos.pdf (last visited June 4, 2020).
183
    D005555, -583.
184
    D00555, - 584.
                                                        38
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 40 of 56 PageID #: 3095

Expert Report of Nisha Sachdev


 Average Monthly Children
                          268                         199            204             270             292
 in Out-of-State Care

        The increase in youth placed out of state indicates that West Virginia still has significant

gaps in in-state services to meet certain youth’s needs.185 For example, West Virginia’s System of

Care End of Year Report cited gaps in in-state placements, including:

        •    No in-state level three facilities that can handle youth who are aggressive and have

             intellectual and developmental disabilities (IDD) diagnoses and no in-state residential

             programs that address trauma with youth who have IDD diagnoses;186

        •    No in-state programs for sex offenders;187

        •    No programs in-state that addresses only trauma for children age twelve or older;188

        •    Few group home residential facilities that accept younger children;189 and

        •    No in-state PRTFs for children twelve years or younger or youth who are already age

             eighteen.190

        Because there are limited placement options for specific populations, such as, sex

offenders, or children who experience trauma, substance abuse or severe mental health issues,

children are placed out of state. This is especially disturbing given that in 2019, 12% of children

in out-of-state placements were identified sex offenders, 25% exhibited sexual behaviors, and 26%

engaged in substance use.191 The lack of placements can lead to a lack of treatment congruence

between the youth’s diagnostic presentation and the placement. For example, in a 2006 DHHR


185
    D005555, -584.
186
    D005893, -903.
187
    D005893, -903.
188
    D005893, -903.
189
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).
190
    D005893, -903..
191
    D005555, -585.
                                                       39
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 41 of 56 PageID #: 3096

Expert Report of Nisha Sachdev


review of clinical placements, it was found that youth with an identified need for a substance

treatment intervention were placed in an out-of-state facility that only provided substance

education services.192

        Children who have been diagnosed with both IDD and mental illness are at increased risk

for placement in segregated residential treatment facilities far from home.193 This encompasses all

age ranges and can include youth experiencing trauma, displaying sexual behaviors and aggressive

behaviors, or diagnosed with other mental health issues.194 In West Virginia, 22% children placed

in out-of-state facilities had both a mental illness diagnosis and an IDD.195 And in 2019, and 15%

had a IDD, 8% had autism, 11% had borderline intellecual functioning.196 Despite these numbers,

West Virginia has not provided in-state services to address youth with an IDD that includes autism

or youth age 10 or younger requiring intense treatment.197 These practices put foster children with

disabilities at serious risk of harm.

                          a.       Length of Time in Restrictive Placements Violates Reasonable
                                   Professional Standards.

        Not only are children unnecessarily being placed in restrictive settings, the length of time

children spent in these placements exceed best practices and violates reasonable professional

standards. West Virginia children with mental health conditions who are placed in restrictive



192
    DHHR, A Comprehensive Clinical Review of Youth In Out-of-State Placements June 2006, available at
http://www.wvdhhr.org/oos_comm/reports/final_version_oos.pdf (last visited June 4, 2020).
193
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
194
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
195
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
196
    D005555, -585.
197
    D005477, -509.
                                                        40
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 42 of 56 PageID #: 3097

Expert Report of Nisha Sachdev


settings remain in those settings for reasons unrelated to their individual mental health conditions.

Research show that even those young people who need specialized residential treatment should

not be there for longer than three to six months. 198 According to the DOJ investigation, segregated

residential treatment facility providers stated that children spend up to a year in their facilities. In

Fiscal Year 2017, 76% of children placed out-of-state have stayed in the placement for more than

six months and 30% for over a year.199 The average length of stay in out-of-state placements was

332 days (over eleven months).200 This prolonged institutionalization is partly the result of

regimented, non-individualized requirements that create programmatic barriers to discharge.201

        The DOJ investigation identified numerous examples of lengths of stay tied to program

requirements and not to children’s treatment needs.202 In addition, requirements for discharge did

not link to children’s individual treatment needs, especially to needs related to family relationships

or the ability to navigate in everyday school and social settings in their home communities.203

Furthermore, for children with both intellectual disabilities and a mental health condition, these

goals can be very difficult to achieve due to the combined effect of their disabilities. In addition,

children placed out of state often do not return to in-home or to community-based settings after

discharge. The DOJ investigation stated that because of the lack of in-home and community-based

services in West Virginia, many of children placed out-of-state are discharged to yet another


198
    AECF, Policy Report: Kids Count, available at https://www.aecf.org/resources/every-kid-needs-a-family/ (last
visited June 4, 2020).
199
    D005893, -901.
200
    D005893, -901.
201
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
202
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
203
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        41
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 43 of 56 PageID #: 3098

Expert Report of Nisha Sachdev


segregated residential treatment facility.204 This places children with disabilities at significant risk

of harm. In contrast, children from the state where the facility is located leave the program sooner

and return home with in-home and community-based services.

                          b.       DHHR has Failed to Effectively Vet, Support, and Monitor
                                   Placements to Ensure the Needs, Safety, and Well-being of
                                   Children with Disabilities are Addressed in a Timely Manner.

        Additionally, the quality of these out-of-state placements is lacking. The West Virginia

Interagency Consolidated Out-of-State Monitoring process is supposed to ensure children in foster

care who are placed outside of the state of West Virginia are in a safe environment and provided

behavioral health treatment and educational services commensurate with DHHR and West

Virginia Department of Education standards.205 Serious violations were noted, however, including

educational weaknesses, lack of structure leading to excessive restraints, no continuum of services

for students with disabilities, expired IEPs, teacher certification issues, and lack of support and

planning with the home counties in West Virginia.206

        What is even more alarming is that the diagnoses reported for placements were not always

accurate, therefore increasing the likelihood for misplacement of children.207 Indeed, DHHR

places youth in residential settings based on misdiagnoses or one main diagnosis, but without

taking context and the trauma they experienced into account.208 By failing to monitor children,


204
    DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
205
    D005555, -575.
206
    D005555, -625-626.
207
    West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current Policies,
Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.cgi?article=1047
&context=bureau_be (last visited June 4, 2020).; DOJ, Investigation of the West Virginia Children's Mental Health
System Pursuant to the Americans with Disabilities Act, available at https://www.ada.gov/olmstead/documents/
west_va_findings_ltr.pdf (last visited June 4, 2020).
208
    D005555-577; West Virginia University, Identifying and Meeting Children’s Behavioral Health Needs: Current
Policies, Perspectives, and Opportunities, available at https://researchrepository.wvu.edu/cgi/viewcontent.
cgi?article=1047&context=bureau_be (last visited June 4, 2020).
                                                        42
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 44 of 56 PageID #: 3099

Expert Report of Nisha Sachdev


DHHR leaves children with disabilities in wrong placements for extended periods of time,

perpetuating their issues and creating a significant risk of harm.

XIII. Conclusion

        Based on the information summarized above, it is my opinion that DHHR has violated

reasonable professional standards and failed to develop and implement procedures, practices,

resources, and programs to afford children with disabilities equal opportunities, thus putting them

at substantial risk of harm. It is evident from the information cited above that the actions taken by

DHHR would not result in undue financial and administrative burdens, but would instead lower

costs. Community integration with core services and supports will permit the state to support

children in their homes and in their communities in a lawful, effective, and cost-efficient

manner.209

        Failing to provide these opportunities puts children with disabilities at substantial risk of

harm. These are children who are already at a heightened risk for unsuccessful outcomes. The lack

of qualified child welfare staff, inadequate case planning and management, and lack of

community-based services result in children with disabilities facing institutionalized placements

that do not fit their needs. As mentioned in the DOJ investigation, DHHR should ensure the

availability of voluntary, comprehensive services and supports in the community to divert children

from segregated residential placement and provide families, children and youth with accurate,




209
   DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        43
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 45 of 56 PageID #: 3100

Expert Report of Nisha Sachdev


timely, and accessible information regarding the services available in their communities that can

meet the individual needs of children and their families in the most integrated setting.210




210
   DOJ, Investigation of the West Virginia Children's Mental Health System Pursuant to the Americans with
Disabilities Act, available at https://www.ada.gov/olmstead/documents/west_va_findings_ltr.pdf (last visited June 4,
2020).
                                                        44
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 46 of 56 PageID #: 3101

Expert Report of Nisha Sachdev


       APPENDIX A. Considered Materials.

                  Document                           Document Bates No. (if applicable)
 29 U.S.C. § 794
 42 U.S.C. § 12131(s)
                                                 https://pediatrics.aappublications.org/content/
 AAP, Developmental Issues for Young
                                                 pediatrics/106/5/1145.full.pdf (last visited
 Children in Foster Care
                                                 June 4, 2020)
 AAP, Health Care Issues for Children and        https://pediatrics.aappublications.org/content/
 Adolescents in Foster Care and Kinship Care     136/4/e1142 (last visited June 4, 2020)
                                                 https://www.aecf.org/m/resourcedoc/RIKC-
 AECF, Improving Conditions for Children
                                                 ImprovingOutcomesforChildrenwithSpecialN
 with Special Needs
                                                 eeds-2003.pdf (last visited June 4, 2020)
                                                 https://www.aecf.org/resources/every-kid-
 AECF, Policy Report: Kids Count
                                                 needs-a-family/ (last visited June 4, 2020)
 American Journal of Public Health, Mental
                                               https://www.ncbi.nlm.nih.gov/pmc/articles/P
 Health Services for Youths in Foster Care and
                                               MC1446701/ (last visited June 4, 2020)
 Disabled Youths
                                               https://www.aswb.org/licensees/about-
 1Association of Social Workers Board, About
                                               licensing-and-regulation/ (last visited June 4,
 Licensing and Regulations
                                               2020)
 Center for Health Care Strategies, Inc.,      http://www.chcs.org/media/Physical_and_Be
 Children in the Child Welfare System:         havioral_Health_Needs.pdf (last visited June
 Physical and Behavioral Health Needs          4, 2020)
                                               https://www.cdc.gov/violenceprevention/child
 Centers for Disease Control and Prevention,
                                               abuseandneglect/aces/fastfact.html (last
 Preventing Adverse Childhood Experiences
                                               visited June 4, 2020)
                                               https://www.childtrends.org/older-youth-in-
 Child Trends, Older Youth in Foster Care
                                               foster-care-need-support-to-make-a-
 Need Support to Make a Successful
                                               successful-transition-to-adulthood (last visited
 Transition into Adulthood
                                               June 4, 2020)
                                               https://www.cwla.org/our-work/cwla-
 CWLA, Standards of Excellence for Child       standards-of-excellence/standards-of-
 Welfare Services                              excellence-for-child-welfare-services/ (last
                                               visited June 4, 2020)
                                               https://www.cwla.org/wp-
 CWLA, West Virginia’s Children at a Glance,
                                               content/uploads/2017/04/WEST-VIRGINA-
 2017
                                               revised-1.pdf (last visited June 4, 2020)
 DHHR Foster Care Policy 2017, Provision
                                               D001433
 5.2
 DHHR Foster Care Policy, 2017, Provision
                                               D001396
 3.1
 DHHR West Virginia System of Care End of
                                               D005897
 Year Report July 1, 2016 - June 30, 2017

                                               45
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 47 of 56 PageID #: 3102

Expert Report of Nisha Sachdev


                  Document                         Document Bates No. (if applicable)
 DHHR West Virginia System of Care End of
                                               D005901
 Year Report July 1, 2016 - June 30, 2017
 DHHR West Virginia System of Care End of
                                               D005903
 Year Report July 1, 2016 - June 30, 2017
 DHHR, A Comprehensive Clinical Review of      http://www.wvdhhr.org/oos_comm/reports/fin
 Youth In Out-of-State Placements June 2006    al_version_oos.pdf (last visited June 4, 2020)
 DHHR, Adoption Policy 2018, Provision 8.2     D000967
 DHHR, Adoption Policy 2019, Provision 4.6     D000943
 DHHR, Adoption Policy 2019, Provision 9.5     D000973
 DHHR, Adoption Policy, 2018, Provision
                                               D000930
 1.3.1
 DHHR, Adoption Policy, 2018, Provision 4.3    D000938
 DHHR, Advancing New Outcomes: Findings,
                                               D005509
 Recommendations, and Actions 2016
 DHHR, Advancing New Outcomes: Findings,
                                               D005555
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005560
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005570
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005575
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005583
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005584
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005585
 Recommendations, and Actions 2019
 DHHR, Advancing New Outcomes: Findings,
                                               D005625
 Recommendations, and Actions 2019
 DHHR, Average Caseloads by District           D137153
                                               https://WVWVDHHR.wv.gov/bcf/About%20
 DHHR, BCF’s Mission, Vision, and Values
                                               Us/Pages/default.aspx (last visited June 4,
 Statements
                                               2020)
 DHHR, Child Protection Policy 2019,
                                               D001021
 Provision 1.5
 DHHR, Child Protective Services Policy,
                                               D001221
 2018, Provision 6.1
 DHHR, Child Protective Services Policy,
                                               D001018
 2019, Provision 1.2
 DHHR, Child Protective Services Policy,
                                               D001019
 2019, Provision 1.2


                                              46
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 48 of 56 PageID #: 3103

Expert Report of Nisha Sachdev


                  Document                          Document Bates No. (if applicable)
 DHHR, Child Protective Services Policy,
                                                D001020
 2019, Provision 1.4
 DHHR, Child Protective Services Policy,
                                                D001085
 2019, Provision 1.6.1
 DHHR, Foster Care Policy 2019, Provision
                                                D001336
 2.1
 DHHR, Foster Care Policy 2019, Provision
                                                D001341
 2.4
 DHHR, Foster Care Policy 2019, Provision
                                                D001345
 2.4.5
 DHHR, Foster Care Policy 2019, Provision
                                                D001346
 2.4.7
 DHHR, Foster Care Policy 2019, Provision
                                                D001347
 2.4.8
 DHHR, Foster Care Policy 2019, Provision
                                                D001416
 4.3
 DHHR, Foster Care Policy 2019, Provision
                                                D001538
 8.5.3
 DHHR, Foster Care Policy, 2017, Provision
                                                D001420
 4.4
 DHHR, Foster Care Policy, 2019, Provision
                                                D001306
 1.5
                                                https://WVWVDHHR.wv.gov/bcf/Reports/D
 DHHR, Legislative Foster Care Placements       ocuments/2020%20January%20Legislative%
 Report                                         20Foster%20Care%20Report.pdf (last visited
                                                June 4, 2020)
 DHHR, Notification and Participation of
                                                http://www.wvdhhr.org/oos_comm/reports/N
 School Officials at Multidisciplinary Team
                                                otification.pdf (last visited June 4, 2020)
 Meetings 2018
 DHHR, Safe at Home Program Overview            D006751
 DHHR, Safe at Home Semi-Annual Progress
                                                D007636
 Report October 1, 2018 - April 30, 2019
 DHHR, Safe at Home Semi-Annual Progress
                                                D007652
 Report October 1, 2018 - April 30, 2019
 DHHR, Safe at Home Semi-Annual Progress
                                                D007668
 Report October 1, 2018 - April 30, 2019
 DHHR, Totals for Youth in Offices or Hotels
                                                D023537
 per Month
 DHHR, West Virginia CFSP 2015-2019             D003987
 DHHR, West Virginia CFSP 2015-2019             D004021
 DHHR, West Virginia CFSP 2015-2019             D004029
 DHHR, West Virginia CFSP 2015-2019             D004069
 DHHR, West Virginia CFSP 2019                  D003800

                                               47
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 49 of 56 PageID #: 3104

Expert Report of Nisha Sachdev


               Document                               Document Bates No. (if applicable)
 DHHR, West Virginia CFSP 2019                   D003860
 DHHR, West Virginia CFSP 2019                   D003862
 DHHR, West Virginia CFSP 2019                   D003888
 DHHR, West Virginia CFSP 2019                   D003943
 DHHR, West Virginia CFSP 2019                   D003949
                                                 https://dhhr.wv.gov/bcf/Reports/Documents/
 DHHR, West Virginia CFSR Program
                                                 WVCFSR.ProgramImprovementPlan.pdf (last
 Improvement Plan (PIP)
                                                 visited June 4, 2020)
 DHHR, West Virginia Child and Family
                                                 D003864
 Services Plan (CFSP) 2019
 DHHR, West Virginia Foster Care Policy,
                                                 D001303
 2019, Provision 1.1
 DHHR, West Virginia Fourth Annual
                                                 D004740
 Progress Report
 DHHR, West Virginia Fourth Annual
                                                 D004747
 Progress Report
 DHHR, West Virginia Fourth Annual
                                                 D004782
 Progress Report
 DHHR, Youth Services Policy 2019,
                                                 D001889
 Provision 8.3
 DHHS & DOJ, Protecting the Rights of
 Parents and Prospective Parents with
 Disabilities: Technical Assistance for State
                                                 https://www.hhs.gov/sites/default/files/disabil
 and Local Child Welfare Agencies and Courts
                                                 ity.pdf (last visited June 4, 2020)
 under Title II of the Americans with
 Disabilities Act and Section 504 of the
 Rehabilitation Act
 DHHS ACF, CFSR Final Report 2009                D003444
 DHHS ACF, CFSR Final Report 2017                D003782
 DHHS ACF, CFSR Final Report 2017                D003787
                                                 https://www.childwelfare.gov/topics/famcente
 DHHS ACF, Family-Centered Case Planning
                                                 red/caseworkpractice/caseplanningmgmt/
 and Case Management
                                                 (last visited June 4, 2020)
 DHHS ACF, West Virginia CFSR Final
                                                 D003778
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                 D003781
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                 D003783
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                 D003785
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                 D003789
 Report 2017

                                                48
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 50 of 56 PageID #: 3105

Expert Report of Nisha Sachdev


                 Document                            Document Bates No. (if applicable)
 DHHS ACF, West Virginia CFSR Final
                                                D003790
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003791
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003793
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003796
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003797
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003798
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003867
 Report 2017
 DHHS ACF, West Virginia CFSR Final
                                                D003874
 Report 2017
 DHHS ACF, West Virginia CFSR Statewide
                                                D003401
 Assessment 2002
 DHHS ACF, West Virginia CFSR Statewide
                                                D003404
 Assessment 2002
                                                https://www.acf.hhs.gov/cb/programs/state-
 DHHS, ACF, CFSP
                                                tribal-cfsp (last visited June 4, 2020)
                                                http://www.acf.hhs.gov/cb/monitoring/child-
 DHHS, ACF, Child and Family Services
                                                family-services-reviews (last visited June 4,
 Review (CFSR)
                                                2020)
                                                https://cwoutcomes.acf.hhs.gov/cwodatasite/p
 DHHS, ACF, Child Welfare Outcomes State
                                                df/west%20virginia.html (last visited June 4,
 Data Review
                                                2020)
 DHHS, ACF, The Risk and Prevention of
                                                https://www.childwelfare.gov/pubPDFs/focus
 Maltreatment of Children With Disabilities
                                                .pdf (last visited June 4, 2020)
 DOJ, Investigation of the West Virginia        https://www.ada.gov/olmstead/documents/we
 Children's Mental Health System Pursuant to    st_va_findings_ltr.pdf (last visited June 4,
 the Americans with Disabilities Act            2020).
 European Child & Adolescent Psychiatry,
 The Role of Adverse Childhood Experiences
                                                https://link.springer.com/article/10.1007/s007
 and Mental Health Care Use In Psychology
                                                87-018-1263-4 (last visited June 4, 2020)
 Dysfunction of Male Multi-Problem Young
 Adults
 Juvenile Law Center, A Powerful Tool For       https://jlc.org/news/powerful-tool-change-
 Change in the Child Welfare and Justice        child-welfare-and-justice-systems-americans-
 Systems: The Americans with Disabilities Act disabilities-act (last visited June 4, 2020)
 National Association of School Psychologists, http://fostercarechildren.pbworks.com/w/file/f
 Foster Care for Children                       etch/63728545/Foster%20Care%20for%20Ch
                                              49
Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 51 of 56 PageID #: 3106

Expert Report of Nisha Sachdev


                  Document                              Document Bates No. (if applicable)
                                                  ildren-
                                                  %20Information%20for%20Teachers.pdf
                                                  (last visited June 4, 2020)
 National Center for Youth Law, Most States       https://youthlaw.org/publication/most-states-
 Fail to Meet the Mental Health Needs of          fail-to-meet-the-mental-health-needs-of-
 Foster Children                                  foster-children/ (last visited June 4, 2020)
 Neuropsychology Review, Early Brain              https://www.ncbi.nlm.nih.gov/pmc/articles/P
 Development in Preschool Years                   MC3511633/ (last visited June 4, 2020)
 Olmstead v. L.C. ex rel. Zimring, 527 U.S.
 581 (1999)
 Quality Improvement Center for Workforce         https://www.qic-wd.org/blog/recent-research-
 Development, Recent Research to Build            build-knowledge-child-welfare-workforce
 Knowledge of the Child Welfare Workforce         (last visited June 4, 2020)
 Scientific World Journal, Challenges of
                                                  https://www.ncbi.nlm.nih.gov/pmc/articles/P
 Assessing Maltreated Children Coming into
                                                  MC4736566/ (last visited June 4, 2020)
 Foster Care
 The National Resource Center for Diligent
                                                  http://www.nrcdr.org/_assets/files/NRCDR-
 Recruitment, Assessing the Needs of Children
                                                  org/support-matters-chapter-2.pdf (last visited
 and Youth in Adoption, Foster Care, and
                                                  June 4, 2020)
 Kinship Care and Their Families
 United Cerebral Policy & Children’s Rights,      https://www.childrensrights.org/wp-
 Forgotten Children: A Case for Action for        content/uploads/2008/06/forgotten_children_c
 Children and Youth with Disabilities in Foster   hildren_with_disabilities_in_foster_care_200
 Care                                             6.pdf (last visited June 4, 2020)
 1West Virginia Code § 30-30-1(a)
 West Virginia Code § 49-1-105
 West Virginia Code § 49-2-101
 West Virginia Code § 49-2-907
 West Virginia Code § 49-4-608
 West Virginia Department of Education, West      https://wvde.us/wp-
 Virginia Students with Disabilities in Out-of-   content/uploads/2019/01/FY2017outofstate_f
 State Facilities Report FY17                     acilitiesrep.pdf (last visited June 4, 2020)
 West Virginia Office of the Legislative          https://www.wvlegislature.gov/legisdocs/repo
 Auditor, 2019 Legislative Audit Report of        rts/agency/PA/PA_201 (last visited June 4,
 DHHR Child Protective Services                   2020)
 West Virginia University, Identifying and
                                                  https://researchrepository.wvu.edu/cgi/viewco
 Meeting Children’s Behavioral Health Needs:
                                                  ntent.cgi?article=1047&context=bureau_be
 Current Policies, Perspectives, and
                                                  (last visited June 4, 2020)
 Opportunities




                                              50
         Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 52 of 56 PageID #: 3107
                                  Nisha A. Sachdev, DrPh, PsyD
                         734-358-          nasachde@umich.edu          www.linkedin.com/in/nishasachdev

SUMMARY OF QUALIFICATIONS

Public health strategist and senior clinical psychologist with over 15 years of experience leading multi-million programs within
foundations to address social issues in underrepresented communities. Skilled at cross-collaboration with public and private partners,
developing capacity building and high-impact, system-level interventions locally, nationally and globally.

PROFESSIONAL EXPERIENCE

THE CENTER FOR HEALTH AND HEALTH CARE IN SCHOOLS AT THE GEORGE WASHINGTON UNIVERSITY MILKEN INSTITUTE OF PUBLIC
HEALTH Washington, DC
Consultant                                                                                              2019 Present
    Provide high quality capacity building, technical assistance, training, consultation, and coaching to schools, agencies, and
    organizations to advance school and organization level behavioral health services and supports.
    Provide thought-leadership and advising on Center initiatives and projects including the School Mental Health initiative in
    partnership with the Bainum Family Foundation and Social Systems Design work.
    Oversee the cross-sector learning community launched by the Bainum Family Foundation to understand structural barriers to child
    mental health and create system dynamics models to inform policy needs and gaps.
    Developed and manage local level comprehensive school behavioral health needs assessments involving data surveillance, asset
    mapping, stakeholder voice, and systems perspectives to understand the gaps and understand needs to ultimately create a
    sustainable behavioral health supports and services for children.
    Identify and develop resources and materials in support of understanding and implementing school and community level behavioral
    health approaches including trauma-informed care and multi-tiered systems of supports.

BAINUM FAMILY FOUNDATION Bethesda, MD
Senior Director of School Mental Health                                                                       2019
    Developed, launched, and staffed a $5 million School Mental Health initiative in partnership with local, national and federal agencies
    and schools that leveraged local and federal dollars to scale research, practice and policy efforts to expand access to quality school
    mental health services and supports.
    Launched a cross-sector learning community involving 15 local stakeholders to engage in systems design thinking to understand the
    domains of a quality school mental health system in the District.
    Implemented a local funders collaborative to examine equitable philanthropic approaches across settings such as schools, primary
    care settings, and hospitals and develop strategic solutions that address needs.
    Convened national partners including the National Center for School Mental Health and Substance Abuse and Mental Health
    Administration to design the domains of a quality school mental health system and disseminate synthesized best practices.
    Developed and implemented individualized technical assistance plans for school leaders and staff to increase quality school
    mental health supports and services from a universal to tertiary prevention level.

Senior Director of Evaluation                                                                              2016 2019
    Built the Foundation evaluation infrastructure including creating evaluation plans, collecting, storing and analyzing data, and
    disseminating results to stakeholders about the impact of investments, allowing for data-decision making efforts to guide equitable
    future investments.
    Managed a b dge f milli n e al a e he Di ic Q ali Im                      emen Ne      k e al a i n a ci   ide ini ia i e increase
    the availability of quality childcare options in underserved areas in DC.
    Supported the F nda i n strategy and operations teams to track success across all departments and teams.

HEALTH SERVICES AND RESOURCES ADMINISTRATION Rockville, MD                                             2019 Present
DEPARTMENT OF EDUCATION Washington, DC                                                                 2015 Present
CORPORATION FOR NATIONAL COMMUNITY SERVICE Washington, DC                                              2015 Present
DEPARTMENT OF LABOR Washington, DC                                                                     2012 Present
Federal Grant Reviewer
    Reviewed grant proposals to provide recommendations for funding and ensure applicants meet the criteria of the proposed target
    population, program design, administrative and fiscal administration, and evaluation plan.
    Served as chair for the debrief process for the Department of Education i3 grant competition.
    Provided specific feedback and recommendations within one week for funding for grant competitions including i3, Serving Young
    Adult Ex-Offenders through Training and Service-Learning, Youth Build, Upward Bound, Opioid Workforce Expansion, Face Forward-
    Serving Juvenile Offenders, and AmeriCorps State and National Competition.
                                                                                                                              Page 1 of 5
         Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 53 of 56 PageID #: 3108
                                                                                                      Nisha A. Sachdev, DrPh, PsyD

BREAKING THE CYCLE Washington, DC                                                                       2005 Present
Founder, Board Chair
    Launched a non-profit using a community-based participatory research approach with the mission of providing educational and
    social services and supports for youth to successfully transition into adulthood.
    Oversaw all strategy and implementation using best practices and needs assessment results, communication, administration, and
    budget and finances.
    Provided academic, behavioral and social services and supports to 100 youth and their families.
    Formed networks with over 50 organizations to improve services for DC youth.
    Continued to support follow-up services for over 100 youth and families from birth through adulthood.

DC TRUST Washington, DC                                                                                    2010 2016
Research and Evaluation Manager
    Developed and managed $12 million, 100+ grantee three-year capacity building initiative including the RFP development, grant
    review process, and evaluation oversight.
    Managed e al a i n eff         f g an ee and Di ic agenc           g an ee incl ding providing external evaluation and program
    development technical assistance, training and mentoring to grantees.
    Advised District about strategic, youth development-related funding decisions impacting out-of-school time programming including
    the development of a comprehensive participant and analytics citywide data system.
    Directed local and national research, evaluation, training and technical assistance projects on out-of-school time programming
    including instrument and resource development, data collection, analysis, and synthesis.
    Developed launched, and managed a citywide initiative bringing together 27 DC agencies and 100 community-based programs to
    coordinate programming and evaluation efforts for children and families in DC.
    Created District-wide social, emotional, and behavioral goals and indicators for District-funded programs and agencies including DC
    Public Schools, Department of Behavioral Health, Department of Parks and Recreation, Department of Employment Services, and
    DC Public Libraries serving over 60,000 children, youth, and families.
    Collected and analyzed data across the education, justice, health and workforce sectors to guide the launch of DC Boys and Men
    of Color Initiative a f M B he Kee e to decrease social and health disparities.
    Oversaw the preparation of reports for council hearings and funders to meet all reporting requirements.
    Cultivated relationships with grantees, regional partners, policymakers, funders and other stakeholders to stay abreast of current
    issues, new trends, and collaboratively develop strategic solutions.

LATIN AMERICAN YOUTH CENTER UPWARD BOUND PROGRAM Washington, DC                                            2008 2012
Curriculum and Evaluation Specialist
    Oversaw all quantitative and qualitative evaluation activities including tracking program and student outcomes and communicating
    findings to a variety of stakeholders.
    Provided technical assistance and professional development to staff on using data to monitor student progress, including the
    completion of an Annual Performance Report for the Department of Education.
    Successfully tracked for 95 students and 75 alumni over a period of 4 years to assess short and long-term impact of program
    activities in in LAYC e f mance managemen f a e ETO
    Utilized e al a i n f ame      k and finding   im      e he e ice          ided LAYC clien b dee ening nde anding f
    LAYC        g amma ic interventions and foster the use of data analytics to inform decision making and strategic planning.
    Promoted a culture of reflection, learning, and data informed decision-making in the organization through the regular sharing of
    internal and external data with LAYC staff and partners.
    Oversaw the preparation of reports and responses for LAYC funders to meet all reporting requirements related to outputs,
    outcomes, and evaluation results.

COACHING FOR COLLEGE Washington, DC                                                                       2006 2010
Executive Director
    Created and implemented an organizational strategic plan for a local non-profit serving middle and high school students, including
    preparation of annual reports, fundraising activities, and program evaluation efforts.
    Initiated and oversaw program expansion and built networks with organizations and DC schools.
    Hired, trained, and supervised staff and recruited and maintained contact with 70 youth participants, parents, and 100 volunteers.
    Oversaw a budget of $500,000 including reporting to board, internal and external stakeholders.
    Managed communications of the program strategy, activities, and outcomes to internal and external stakeholders including creating
    and disseminating annual reports.
    Developed, piloted, and evaluated a Girls and Boys Curriculum to increase youth mental and physical health.
                                                                                                                           Page 2 of 5
         Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 54 of 56 PageID #: 3109
                                                                                                      Nisha A. Sachdev, DrPh, PsyD

MINISTRY OF HEALTH Port of Spain, Trinidad and Tobago                                                   2005 2006
Adolescent Health Consultant
    Conducted an adolescent health needs assessment to guide the strategic plan of a youth development initiative for youth in Trinidad
    and Tobago.
    Researched, developed, and implemented a comprehensive Adolescent Health Policy for Trinidad and Tobago based on the
    Behavior Change Model.
    Engaged stakeholders from the health and education sections to create a sustainable plan and continuous monitoring of
    implementation activities.

UNICEF Latin American Region
Evaluation Consultant                                                                                   2005
    Conducted external evaluation of a youth anti- violence program in Latin America and the Caribbean.
    Utilized quantitative and qualitative methods including interviews and focus groups to country and community leaders in seven
    Caribbean countries including the Ministries of Health and local Non-Governmental Organizations.

CLINICAL EXPERIENCE

CONNECTED PSYCHOLOGY Washington, DC                                                                         2015 2016
Child and Adolescent Clinical Psychology Doctoral Intern
     Provided over 2,000 hours of community and school therapeutic services for children and their families suffering trauma and
       cial em i nal di de          ili ing G een an de el men al m del
     Created and implemented a school mental health model to provide therapeutic services in 8 DC Public Schools.
     Conducted and supervised psychological assessments for children and youth ages 2-18 exposed to chronic trauma and play therapy
     for children ages 2-5 at a therapeutic childcare center.
     Led multi-disciplinary care coordination team meetings and provided clinical consultation for families, staff, and teachers.
     Conducted psychoeducational assessments for children ages 2-18 for special education requirements and recommendations for
     social and emotional supports and services.

DC SUPERIOR COURT CHILD GUIDANCE CLINIC Washington, DC                                                   2013 2015
Child and Adolescent Forensic Psychology Doctoral Extern
     Conducted over 2,600 hours of comprehensive psychological, psycho-educational, competency, and risk assessments and provided
     therapy for court-involved youth.
     Culturally adapted and implemented a curriculum to increase anger management in court-involved youth.
     Co-facilitated a Girls Anger Management group utilizing a culturally adapted evidence-based manual.
     Supervised assessment cases for incoming externs.

OAKLAND AND WASHTENAW COUNT CHILDREN S DETENTION CENTER Pontiac, MI                                         2001 2003
Youth Specialist
    Provided therapeutic services to victims of child abuse and neglect as well as children involved with criminal activities.
    Participated in treatment teams and provided group and individual counseling and educational needs to youth in the shelter care,
    secure detention, and residential treatment programs.

TEACHING EXPERIENCE

TRINITY UNIVERSITY Washington, DC                                                                         2020 Present
GEORGE WASHINGTON UNIVERSITY MILKEN INSTITUTE OF PUBLIC HEALTH Washington, DC                             2009 Present
UNIVERSITY OF DISTRICT OF COLUMBIA COMMUNITY COLLEGE Washington, DC                                       2014 2016
GEORGE MASON UNIVERSITY Fairfax, VA                                                                       2011
Adjunct Professor
    Prepared and delivered course instruction and grading for Prevention of Health Disparities and Community Engagement and
    Ad cac ma e le el nline c              e ie         den       Managemen and Leade hi in P blic Heal h ma e le el i e
       den     C lmina ing E e ience Ad i ing ma e le el c                e , Qualitative Research and Biostatistics ma e le el
    students), and In d c i n Y h De el men a cia e le el i e                         den
    Ad i ed den n hei ma e              he i n a a ie       f clinical and cial     ic
    Co-created the inception of the Community Engagement and Advocacy course and Prevention of Health Disparities at the George
    Washington University Milken Institute of Public Health.
    Consistently received ratings above 4.7 and positive feedback on course feedback from students.
                                                                                                                           Page 3 of 5
         Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 55 of 56 PageID #: 3110
                                                                                                          Nisha A. Sachdev, DrPh, PsyD

NEW BEGINNINGS YOUTH DEVELOPMENT CENTER Washington, DC                                                  2013
LATIN AMERICAN YOUTH CENTER UPWARD BOUND PROGRAM Washington, DC                                         2007 2011
GEORGE WASHINGTON MEDICAL CENTER UPWARD BOUND PROGRAM Washington, DC                                    2004 2007
Science, Math, SAT Prep, and Foreign Language Instructor
    Created and implemented weekly academic lesson plans.
    Provided academic resources and counseling for low income, first generation college and incarcerated youth throughout their high
    school career.
    Assisted students with the college application process.
    Developed, piloted, and evaluated a SAT, math, and life skills course for high school students.

FROST SCHOOL (SHEPPARD PRATT) Rockville, MD                                                                 2003 2006
Special Education Math Teacher
    Provided academic lessons at a therapeutic day school serving youth with emotional and behavioral needs.
    Created and implemented individualized educational plans.
    Co-led small group and family therapy groups. Provided transition services to youth and their families.
    Teamed with special education teachers and therapy staff to coordinate classroom and therapeutic interventions.

EDUCATION

THE GEORGE WASHINGTON UNIVERSITY Washington, DC
Doctor of Psychology                                                                                   2016
Master of Psychology                                                                                   2014
Major Area Paper: Application of the Theory of Planned Behavior to Aggressive Behaviors in Adolescents
Specialization: Child and Adolescent Clinical Psychology

MILKEN INSTITUTE SCHOOL OF PUBLIC HEALTH AT THE GEORGE WASHINGTON UNIVERSITY Washington, DC
Doctor of Public Health                                                               2012
Dissertation: An Evaluation of the DC Summer Youth Employment Program
Specialization: Health Behavior

Master of Public Health                                                                                        2006
Thesis: A Landscape Analysis of Adolescent Health Needs in Trinidad and Tobago
Specialization: Global Health Promotion

THE UNIVERSITY OF MICHIGAN Ann Arbor, MI                                                                       2003
Bachelor of Science
Major: Psychology, Minor: Spanish and Criminal Justice

UNIVERSIDAD DE SALAMANCA Salamanca, Spain                                                                      2000
Certificate of Completion
Specialization: Spanish

PUBLICATIONS AND PRESENTATIONS (PAST 7 YEARS)

    Sachdev, N. & Sheriff, L. (2020). Improving Mental Health Access and Support for Youth: Niagara County Public Schools, New York
    Public Schools. Washington, DC Center for Health and Health Care in Schools.
    Sheriff, L., Acosta Price, O., & Sachdev, N. (2019). Effectively Integrating School Behavioral Health Frameworks to Promote Student
    Success. Washington, DC. Center for Health and Health Care in Schools.
     Hoover, S., Lever, N., Sachdev, N., Bravo, N., Schlitt, J., Acosta Price, O., Sheriff, L., & Cashman, J. (2019). Advancing Comprehensive
    School Mental Health: Guidance from the Field. Washington, DC. National Center for School Mental Health.
    Acosta Price, O., Sachdev, N., Sadlon, R., & Sheriff, L. (2019). Assessing schoolwide capacity to implement a comprehensive school
    mental health system. Presentation at the Annual Conference on Advancing School Mental Health, Austin, TX. (accepted)
    Sachdev, N., & Acosta Price, O. (2019). Strategies to enhance teacher well-being. Panel e en a i n                    he S e in enden
    Teacher Advisory Council on Office of the State Superintendent of Education, Washington, DC.
    Sachdev, N. & Sadlon R. (2019). Assessing schoolwide capacity to implement a comprehensive school mental health system.
    Breakout Session at A Call to Action: Transforming School Culture and Climate Conference for the Di ic f C l mbia Office f
    the State Superintendent of Education, Washington, DC.

                                                                                                                                 Page 4 of 5
         Case 3:19-cv-00710 Document 130-10 Filed 09/02/20 Page 56 of 56 PageID #: 3111
                                                                                                     Nisha A. Sachdev, DrPh, PsyD

    Sachdev, N., Acosta Price, O., & Bravo, N. (2018). Advancing a citywide school mental health initiative: Lessons from a university
    public-private partnership. Presentation at the Advancing School Mental Health Conference, Las Vegas, NV.
    Sachdev, N., Price, O. & Bravo, N. (2017). Bridging research, practice, policy, and philanthropy to build capacity of school mental
    health initiatives. Presentation at the Advancing School Mental Health Conference, Washington, DC.
    Sachdev, N. (2014). State system of support for youth development outcomes. Presentation at Office of the State Superintendent
    for Education It Takes a City conference, Washington, DC.
    Sachdev, N. (2013). A community approach to aligning and measuring youth developments. Presentation at Society of Community
    Action and Research Midwest ECO Conference, Chicago, IL.
    Sachdev, N. (2013). One city summer initiative summary of findings summer 2013. DC Trust: Washington, DC.
    Sachdev, N. (2013). Bullying prevention and intervention research brief. DC Trust: Washington,DC.
    Sachdev, N. (2013). The DC high school dropout crisis. Americas Graduate, WETA and DC Trust: Washington, DC.
    Sachdev, N. (2013). Needs assessment of DC youth. Presentation at One City Strategy Conference, Washington, DC.
    Sachdev, N. (2013). Program evaluation: Best practices for measuring success and communicating results. Non-Profit Advancement
    Workshops, Washington, DC.

PROFESSIONAL SERVICE

    Board Member, DC Psychology Association                                                               2020   Present
    Board Member, Frost Family Foundation                                                                 2019   Present
    Board Member, Mi Casa                                                                                 2019   Present
    Stakeholder Advisory Board Member, Patient-Centered Outcomes Research Institute                       2018   Present
    Faculty Ambassador, George Washington University                                                      2018   Present
    Board Member, National Academies of Science and Medicine, Division of Children, Youth, & Families     2018   Present
    Member, Washington Evaluators                                                                         2012   Present
    Board Member, Independent Grounds                                                                     2011   Present
    Member, American Evaluation Association                                                               2011   Present
    Board Member, George Washington Delta Omega Honors Society                                            2009   Present
    Adopt-a-School High School Program Ambassador, University of Michigan                                 2005   Present
    Student Representative, George Washington University DrPh Committee                                   2011   2012
    DC Citizens Review Panel Member, Government of the District of Columbia                               2011   2012
    Measles Initiative Chair and Youth Task Force Advisor, American Red Cross                             2004   2007
    President, George Washington University School of Public Health Student Association                   2004   2006

SKILLS

    Proficient in Microsoft Office Suite, Adobe Professional                Data software: SPSS, SAS, NVIVO, Tableau, Survey
    Grants Management Software: nFocus, Efforts to                          Monkey, Microsoft Forms
    Outcomes (ETO), Micro Edge (GIFTS)                                      Online Learning Platforms: Blackboard, 2U, Zoom,
    Social Media: Twitter, Facebook, LinkedIn, Instagram                    Moodle, and BanWeb platforms.
    Languages: Spanish (conversational)

AWARDS

    George Washington University Distinguished Alumni Award                                                2012 and 2018
    Department of Labor Employment and Training Administration Research Award                              2011
    George Washington University Capital Connection Fund Award                                             2011
    Ma       Office S eng hening Pa ne hi Ini ia i e                                                       2007
    American Red Cross International Services Volunteer of the Year Award                                  2005 and 2006
    Capital One Service Grant Award                                                                        2006 and 2007
    Freddie Mac Service Grant Award                                                                        2005, 2006 and 2007
    Serve DC National Youth Service Day Award                                                              2005, 2006 and 2007
    President's Volunteer Service Award                                                                    2005, 2006 and 2007
    American Red Cross Volunteer of the Year Award                                                         2005
    Father Gil Community Service Award                                                                     2005
    Youth Venture Service Grant Award                                                                      2005
    George Washington University Medical Center Community Award                                            2005


                                                                                                                           Page 5 of 5
